SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of August 4,
2016, is entered into by and among GLOBAL BOATWORKS HOLDINGS, INC., a Florida
corporation (“Company”), GLOBAL BOATWORKS LLC, a Florida limited liability
company (“Boatworks,” and together with Company, “Borrower”), and TONAQUINT,
INC., a Utah corporation, its successors and/or assigns (“Investor”).

A.

Borrower and Investor are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by the Securities Act
of 1933, as amended (the “1933 Act”), and the rules and regulations promulgated
thereunder by the United States Securities and Exchange Commission (the “SEC”).

B.

Investor desires to purchase and Borrower desires to issue and sell, upon the
terms and conditions set forth in this Agreement, (i) a Secured Convertible
Promissory Note, in the form attached hereto as Exhibit A, in the original
principal amount of $610,000.00 (the “Note”), convertible into shares of common
stock, $0.0001 par value per share, of Company (the “Common Stock”), upon the
terms and subject to the limitations and conditions set forth in such Note, and
(ii) 100,000 shares of Common Stock (the “Origination Shares”).

C.

Boatworks is a wholly owned subsidiary of Company that (i) is involved in
Company’s ongoing business operations, (ii) holds and/or controls various
assets, and (iii) is a co-borrower under the Note. The proceeds from the Note
will provide substantial benefits to both Company and Boatworks.    

D.

This Agreement, the Note, the Company Security Agreement (as defined below), the
Boatworks Security Agreement (as defined below), the Guaranty (as defined
below), and all other certificates, documents, agreements, resolutions and
instruments delivered to any party under or in connection with this Agreement,
as the same may be amended from time to time, are collectively referred to
herein as the “Transaction Documents”.

E.

For purposes of this Agreement: “Conversion Shares” means all shares of Common
Stock issuable upon conversion of all or any portion of the Note; and
“Securities” means the Note, the Origination Shares, and the Conversion Shares.

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Company and Investor hereby agree as follows:

1.

Purchase and Sale of Securities.

1.1.

Purchase of Securities. Borrower agrees to sell to Investor and Investor agrees
to purchase from Borrower the Note and the Origination Shares. In consideration
thereof, Investor shall pay the Purchase Price (as defined below) to Borrower
according to the terms of this Agreement. At the Closing, Investor shall pay to
Borrower the amount designated as the initial cash purchase price on Investor’s
signature page to this Agreement (the “Initial Cash Purchase Price”).
Thereafter, Investor may deliver to Borrower additional amounts in accordance
with the provisions of Section 1.5 below.

1.2.

Form of Payment. On the Closing Date (as defined below), Investor shall pay the
Initial Cash Purchase Price to Borrower via wire transfer of immediately
available funds in accordance with Company’s and Boatworks’s written wiring
instructions against delivery of the Note and the Origination Shares. For the
avoidance of doubt, any portion of the Purchase Price paid to Borrower shall





1







--------------------------------------------------------------------------------

be allocated between Company and Boatworks in such wiring instructions; provided
that, notwithstanding such allocation of the Purchase Price, both Company and
Boatworks acknowledge they will materially benefit from the entire portion of
the Purchase Price that is paid to Borrower.

1.3.

Closing Date. Subject to the satisfaction (or written waiver) of the conditions
set forth in Section 5 and Section 6 below, the date of the issuance and sale of
the Securities pursuant to this Agreement (the “Closing Date”) shall be August
4, 2016, or such other mutually agreed upon date. The closing of the
transactions contemplated by this Agreement (the “Closing”) shall occur on the
Closing Date by means of the exchange by email of signed .pdf documents, but
shall be deemed for all purposes to have occurred at the offices of Hansen Black
Anderson Ashcraft PLLC in Lehi, Utah.

1.4.

Collateral for the Note. The Note shall be secured by the following:

(a)

The collateral set forth in that certain Security Agreement attached hereto as
Exhibit B listing all of Company’s assets as security for Company’s obligations
under the Transaction Documents (the “Company Security Agreement”).

(b)

The collateral set forth in that certain Security Agreement attached hereto as
Exhibit C listing all of Boatworks’ assets, including without limitation a
floating custom home/vessel known as the “Miss Leah” and a floating custom
home/vessel known as the “Luxuria I” (HIN ADX15001J516), as security for
Company’s obligations under the Transaction Documents (the “Boatworks Security
Agreement,” and together with the Company Security Agreement, the “Security
Agreements”).

(c)

A Guaranty substantially in the form attached hereto as Exhibit D whereby Robert
Rowe, an officer and affiliate of the Company and Boatworks, will personally
guaranty all of Company’s and Boatworks’ obligations under the Transaction
Documents (as amended from time to time, the “Guaranty”).

1.5.

Additional Purchase Price. In addition to the Initial Cash Purchase Price,
Borrower may request that Investor deliver to it up to an additional $250,000.00
(the “Maximum Additional Purchase Price”). Any request for delivery of any
portion of the Maximum Additional Purchase Price (any such portion so requested,
the “Additional Purchase Price”) must be in writing (each, an “Additional
Purchase Price Request”) and must be accompanied by any documentation Investor
may request in its sole and absolute discretion. Borrower may request that
Investor deliver all or any portion of the Maximum Additional Purchase Price to
Borrower at any time following the Closing Date; provided, however, that it may
not deliver more than one (1) Additional Purchase Price Request to Investor
during any fifteen (15) day period during which the Note is outstanding.
Following its receipt of any Additional Purchase Price Request, Investor may
elect, in its sole discretion, whether or not to deliver the requested
Additional Purchase Price to Borrower. For the avoidance of doubt, Investor may
delay and/or condition its delivery of all or any portion of the requested
Additional Purchase Price in any manner Investor so chooses, or Investor may
determine, in its sole and absolute discretion, to not deliver all or any
portion of any requested Additional Purchase Price. Following Investor’s
delivery of any Additional Purchase Price to Borrower, the portion of the OID
(as defined below) attributable to such Additional Purchase Price shall be
immediately and automatically deemed to be fully earned and such amount
(comprised of both the Additional Purchase Price, the earned OID, and all
interest and other amounts earned and attributable to such Additional Purchase
Price under the Note) shall be immediately and automatically included in the
Conversion Eligible Outstanding Balance (as defined in the Note).

1.6.

Original Issue Discount; Transaction Expense Amount. The Note carries an
original issue discount of $100,000.00 (the “OID”); provided, however, that the
OID shall be applied to





--------------------------------------------------------------------------------

the Purchase Price on a pro rata basis and shall only be earned with respect to
portions of the Purchase Price that are actually delivered to Borrower
(including without limitation any Additional Purchase Price delivered to
Borrower pursuant to Section 1.5 above). In addition, Borrower agrees to pay
$10,000.00 to Investor to cover Investor’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of the Securities (the “Transaction Expense Amount”), all
of which amount is included in the initial principal balance of the Note and is
fully earned upon issuance thereof. The “Purchase Price”, therefore, shall be
$500,000.00, computed as follows: $610,000.00 initial principal balance, less
the OID, less the Transaction Expense Amount. The Initial Cash Purchase Price
shall be the Purchase Price less the Maximum Additional Purchase Price.

2.

Investor’s Representations and Warranties. Investor represents and warrants to
Borrower that as of the Effective Date: (i) this Agreement has been duly and
validly authorized; (ii) this Agreement constitutes a valid and binding
agreement of Investor enforceable in accordance with its terms; and (iii)
Investor is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D of the 1933 Act.

3.

Borrower’s Representations and Warranties.

3.1.

Company represents and warrants to Investor that as of the Effective Date: (1)
Company is a corporation duly organized, validly existing and in good standing
under the laws of its state of incorporation and has the requisite corporate
power to own its properties and to carry on its business as now being conducted;
(2) Company is duly qualified as a foreign corporation to do business and is in
good standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary; (3) Company has
registered its Common Stock under Section 12(g) of the Securities Exchange Act
of 1934, as amended (the “1934 Act”), and is obligated to file reports pursuant
to Section 13 or Section 15(d) of the 1934 Act; (4) each of the Transaction
Documents and the transactions contemplated hereby and thereby, have been duly
and validly authorized by Company and all necessary actions have been taken; (5)
this Agreement, the Note, the Company Security Agreement, and the other
Transaction Documents have been duly executed and delivered by Company and
constitute the valid and binding obligations of Company enforceable in
accordance with their terms; (6) the execution and delivery of the Transaction
Documents by Company, the issuance of Securities in accordance with the terms
hereof, and the consummation by Company of the other transactions contemplated
by the Transaction Documents do not and will not conflict with or result in a
breach by Company of any of the terms or provisions of, or constitute a default
under (a) Company’s formation documents or bylaws, each as currently in effect,
(b) any indenture, mortgage, deed of trust, or other material agreement or
instrument to which Company is a party or by which it or any of its properties
or assets are bound, including, without limitation, any listing agreement for
the Common Stock, or (c) any existing applicable law, rule, or regulation or any
applicable decree, judgment, or order of any court, United States federal, state
or foreign regulatory body, administrative agency, or other governmental body
having jurisdiction over Company or any of Company’s properties or assets; (7)
no further authorization, approval or consent of any court, governmental body,
regulatory agency, self-regulatory organization, or stock exchange or market or
the stockholders or any lender of Company is required to be obtained by Company
for the issuance of the Securities to Investor or the entering into of the
Transaction Documents; (8) none of Company’s filings with the SEC contained, at
the time they were filed, any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading; (9) Company has filed all reports, schedules, forms,
statements and other documents required to be filed by Company with the SEC
under the 1934 Act on a timely basis or has received a valid extension of such
time of filing and has filed any such report, schedule, form, statement or other
document prior to the expiration of any such extension; (10) there is no action,
suit, proceeding, inquiry or investigation before or by any court, public board
or body pending or, to the knowledge of Company, threatened against or





--------------------------------------------------------------------------------

affecting Company before or by any governmental authority or non-governmental
department, commission, board, bureau, agency or instrumentality or any other
person, wherein an unfavorable decision, ruling or finding would have a material
adverse effect on Company or which would adversely affect the validity or
enforceability of, or the authority or ability of Company to perform its
obligations under, any of the Transaction Documents; (11) Company has not
consummated any financing transaction that has not been disclosed in a periodic
filing or current report with the SEC under the 1934 Act; (12) Company is not,
nor has it been at any time in the previous twelve (12) months, a “Shell
Company,” as such type of “issuer” is described in Rule 144(i)(1) under the 1933
Act; (13) with respect to any commissions, placement agent or finder’s fees or
similar payments that will or would become due and owing by Company to any
person or entity as a result of this Agreement or the transactions contemplated
hereby (“Broker Fees”), any such Broker Fees will be made in full compliance
with all applicable laws and regulations and only to a person or entity that is
a registered investment adviser or registered broker-dealer; (14) Investor shall
have no obligation with respect to any Broker Fees or with respect to any claims
made by or on behalf of other persons for fees of a type contemplated in this
subsection that may be due in connection with the transactions contemplated
hereby and Company shall indemnify and hold harmless each of Investor,
Investor’s employees, officers, directors, stockholders, members, managers,
agents, and partners, and their respective affiliates, from and against all
claims, losses, damages, costs (including the costs of preparation and
attorneys’ fees) and expenses suffered in respect of any such claimed Broker
Fees; (15) when issued, the Conversion Shares and the Origination Shares will be
duly authorized, validly issued, fully paid for and non-assessable, free and
clear of all liens, claims, charges and encumbrances; (16) neither Investor nor
any of its officers, directors, stockholders, members, managers, employees,
agents or representatives has made any representations or warranties to Company
or any of its officers, directors, employees, agents or representatives except
as expressly set forth in the Transaction Documents and, in making its decision
to enter into the transactions contemplated by the Transaction Documents,
Company is not relying on any representation, warranty, covenant or promise of
Investor or its officers, directors, members, managers, employees, agents or
representatives other than as set forth in the Transaction Documents; (17)
Company acknowledges that the State of Utah has a reasonable relationship and
sufficient contacts to the transactions contemplated by the Transaction
Documents and any dispute that may arise related thereto such that the laws and
venue of the State of Utah, as set forth more specifically in Section 10.3
below, shall be applicable to the Transaction Documents and the transactions
contemplated therein; and (18) Company has performed due diligence and
background research on Investor and its affiliates including, without
limitation, John M. Fife, and, to its satisfaction, has made inquiries with
respect to all matters Company may consider relevant to the undertakings and
relationships contemplated by the Transaction Documents including, among other
things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;
SEC Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Company, being aware of the matters
described in subsection (xviii) above, acknowledges and agrees that such
matters, or any similar matters, have no bearing on the transactions
contemplated by the Transaction Documents and covenants and agrees it will not
use any such information as a defense to performance of its obligations under
the Transaction Documents or in any attempt to avoid, modify or reduce such
obligations.

3.2.

Boatworks represents and warrants to Investor that: (i) Boatworks is a limited
liability company duly organized, validly existing and in good standing under
the laws of its state of organization and has the requisite company power to own
its properties and to carry on its business as now being conducted; (ii)
Boatworks is duly qualified as a foreign entity to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary; (iii) each of the
Transaction Documents and the transactions contemplated hereby and thereby, have
been duly and validly authorized by Boatworks; (iv) this Agreement, the Note,
the Boatworks Security Agreement and the other applicable Transaction Documents
have been duly





--------------------------------------------------------------------------------

executed and delivered by Boatworks and constitute the valid and binding
obligations of Boatworks enforceable in accordance with their terms, subject as
to enforceability only to general principles of equity and to bankruptcy,
insolvency, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally; (v) the execution and delivery of this Agreement,
the Note, and the other applicable Transaction Documents by Boatworks does not
and will not conflict with or result in a breach by Boatworks of any of the
terms or provisions of, or constitute a default under (a) Boatworks’s formation
documents or operating agreement, each as currently in effect, (b) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which Boatworks is a party or by which it or any of its properties or assets are
bound, or (c) to Boatworks’s knowledge, any existing applicable law, rule, or
regulation or any applicable decree, judgment, or order of any court, United
States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over Boatworks or any of Boatworks’s
properties or assets; (vi) Boatworks has taken no action which would give rise
to any claim by any person or entity for a brokerage commission, placement agent
or finder’s fees or similar payments by Investor relating to the Note or the
transactions contemplated hereby; (vii) Investor shall have no obligation with
respect to investment fees or with respect to any claims made by or on behalf of
other persons for fees of a type contemplated in this subsection that may be due
in connection with the transactions contemplated hereby and Boatworks shall
indemnify and hold harmless each of Investor, Investor’s employees, officers,
directors, stockholders, managers, agents, and partners, and their respective
affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorneys’ fees) and expenses suffered in respect of
any such claimed or existing fees; and (viii) Boatworks has performed due
diligence and background research on Investor and its affiliates including,
without limitation, John M. Fife, and, to its satisfaction, has made inquiries
with respect to all matters Boatworks may consider relevant to the undertakings
and relationships contemplated by the Transaction Documents including, among
other things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;
SEC Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Boatworks, being aware of the matters
described in subsection (viii) above, acknowledges and agrees that such matters,
or any similar matters, have no bearing on the transactions contemplated by the
Transaction Documents and covenants and agrees it will not use any such
information as a defense to performance of its obligations under the Transaction
Documents or in any attempt to avoid, modify or reduce such obligations.

4.

Borrower Covenants. Until all of Company’s and Boatworks’s obligations under all
of the Transaction Documents are paid and performed in full, or within the
timeframes otherwise specifically set forth below, Company and, to the extent
applicable, Boatworks will at all times comply with the following covenants:
(19) so long as Investor beneficially owns any of the Securities and for at
least twenty (20) Trading Days (as defined in the Note) thereafter, Company will
timely file on the applicable deadline all reports required to be filed with the
SEC pursuant to Sections 13 or 15(d) of the 1934 Act, and will take all
reasonable action under its control to ensure that adequate current public
information with respect to Company, as required in accordance with Rule 144 of
the 1933 Act, is publicly available, and will not terminate its status as an
issuer required to file reports under the 1934 Act even if the 1934 Act or the
rules and regulations thereunder would permit such termination; (20) the Common
Stock shall be listed or quoted for trading on any of (a) NYSE, (b) NASDAQ, (c)
OTCQX, (d) OTCQB, or (e) OTC Pink Current Information; (21) when issued, the
Conversion Shares and the Origination Shares will be duly authorized, validly
issued, fully paid for and non-assessable, free and clear of all liens, claims,
charges and encumbrances; (22) trading in Company’s Common Stock will not be
suspended, halted, chilled, frozen, reach zero bid or otherwise cease on
Company’s principal trading market; (23) upon completion of the construction of
the Luxuria I, Company and/or Boatworks shall cooperate fully with Lender and
execute all agreements and documents necessary to allow Lender to perfect its
security interest in the Luxuria I, which security interest is granted by
Company and/or Boatworks to Lender pursuant to the Security Agreements; (24)
Company will not have at any given time





--------------------------------------------------------------------------------

any Variable Security Holders (as defined below) other than Investor without
Investor’s prior written consent, which consent may be granted or withheld in
Investor’s sole and absolute discretion; and (25) at Closing and on the first
day of each calendar quarter for so long as the Note remains outstanding or on
any other date during which the Note is outstanding, as may be requested by
Investor, Company shall cause its Chief Executive Officer to provide to Investor
a certificate in substantially the form attached hereto as Exhibit D (the
“Officer’s Certificate”) certifying in his personal capacity and in his capacity
as Chief Executive Officer of Company the number of Variable Security Holders of
Company as of the date the applicable Officer’s Certificate is executed. For
purposes hereof, the term “Variable Security Holder” means any holder of any
Company securities that (A) have or may have conversion rights of any kind,
contingent, conditional or otherwise, in which the number of shares that may be
issued pursuant to such conversion right varies with the market price of the
Common Stock, or (B) are or may become convertible into Common Stock (including
without limitation convertible debt, warrants or convertible preferred stock),
with a conversion price that varies with the market price of the Common Stock,
even if such security only becomes convertible following an event of default,
the passage of time, or another trigger event or condition (each a “Variable
Security Issuance”). For avoidance of doubt, the issuance of shares of Common
Stock under, pursuant to, in exchange for or in connection with any contract or
instrument, whether convertible or not, is deemed a Variable Security Issuance
for purposes hereof if the number of shares of Common Stock to be issued is
based upon or related in any way to the market price of the Common Stock,
including, but not limited to, Common Stock issued in connection with a Section
3(a)(9) exchange, a Section 3(a)(10) settlement, or any other similar settlement
or exchange.

5.

Conditions to Borrower’s Obligation to Sell. The obligation of Borrower
hereunder to issue and sell the Securities to Investor at the Closing is subject
to the satisfaction, on or before the Closing Date, of each of the following
conditions:

5.1.

Investor shall have executed this Agreement and delivered the same to Borrower.

5.2.

Investor shall have delivered the Initial Cash Purchase Price to Borrower in
accordance with Section 1.2 above.

6.

Conditions to Investor’s Obligation to Purchase. The obligation of Investor
hereunder to purchase the Securities at the Closing is subject to the
satisfaction, on or before the Closing Date, of each of the following
conditions, provided that these conditions are for Investor’s sole benefit and
may be waived by Investor at any time in its sole discretion:

6.1.

Company shall have executed this Agreement, the Note and the Company Security
Agreement and delivered the same to Investor.

6.2.

Boatworks shall have executed this Agreement, the Note and the Boatworks
Security Agreement and delivered the same to Investor.  

6.3.

Company shall have delivered to Investor a certificate representing the
Origination Shares.

6.4.

Company’s Chief Executive Officer shall have executed the Officer’s Certificate
and the Guaranty and delivered the same to Investor.

6.5.

Company shall have delivered to Investor a fully executed Irrevocable Letter of
Instructions to Transfer Agent (the “TA Letter”) substantially in the form
attached hereto as Exhibit F acknowledged and agreed to in writing by Company’s
transfer agent (the “Transfer Agent”).





--------------------------------------------------------------------------------



6.6.

Company shall have delivered to Investor a fully executed Secretary’s
Certificate substantially in the form attached hereto as Exhibit G evidencing
Company’s approval of the Transaction Documents.

6.7.

Boatworks shall have delivered to Investor a fully executed Manager’s
Certificate substantially in the form attached hereto as Exhibit H evidencing
Boatworks’ approval of the Transaction Documents.

6.8.

Company shall have delivered to Investor a fully executed Share Issuance
Resolution substantially in the form attached hereto as Exhibit I to be
delivered to the Transfer Agent.

6.9.

Company and Boatworks shall have delivered to Investor fully executed copies of
all other Transaction Documents required to be executed by Company herein or
therein.

7.

Reservation of Shares. At all times during which the Note is outstanding,
Company will reserve from its authorized and unissued Common Stock to provide
for all issuances of Common Stock under the Note at least three (3) times the
number of shares of Common Stock obtained by dividing the Outstanding Balance
(as defined in the Note) by the Conversion Price (as defined in the Note) (the
“Share Reserve”), but in any event not less than 7,600,000 shares of Common
Stock shall be reserved at all times for such purpose (the “Transfer Agent
Reserve”). Company further agrees that it will cause the Transfer Agent to
immediately add shares of Common Stock to the Transfer Agent Reserve in
increments of 500,000 shares as and when requested by Investor in writing from
time to time, provided that such incremental increases do not cause the Transfer
Agent Reserve to exceed the Share Reserve. In furtherance thereof, from and
after the date hereof and until such time that the Note has been paid in full,
Company shall require the Transfer Agent to reserve for the purpose of issuance
of Conversion Shares under the Note, a number of shares of Common Stock equal to
the Transfer Agent Reserve. Company shall further require the Transfer Agent to
hold such shares of Common Stock exclusively for the benefit of Investor and to
issue such shares to Investor promptly upon Investor’s delivery of a conversion
notice under the Note. Finally, Company shall require the Transfer Agent to
issue shares of Common Stock pursuant to the Note to Investor out of its
authorized and unissued shares, and not the Transfer Agent Reserve, to the
extent shares of Common Stock have been authorized, but not issued, and are not
included in the Transfer Agent Reserve. The Transfer Agent shall only issue
shares out of the Transfer Agent Reserve to the extent there are no other
authorized shares available for issuance and then only with Investor’s written
consent.

8.

Terms of Future Financings. So long as the Note is outstanding, upon any
issuance by Company of any security with any term or condition more favorable to
the holder of such security or with a term in favor of the holder of such
security that was not similarly provided to Investor in the Transaction
Documents, then Company shall notify Investor of such additional or more
favorable term and such term, at Investor’s option, shall become a part of the
Transaction Documents for the benefit of Investor. Additionally, if Company
fails to notify Investor of any such additional or more favorable term, but
Investor becomes aware that Company has granted such a term to any third party,
Investor may notify Company of such additional or more favorable term and such
term shall become a part of the Transaction Documents retroactive to the date on
which such term was granted to the applicable third party. The types of terms
contained in another security that may be more favorable to the holder of such
security include, but are not limited to, terms addressing conversion discounts,
conversion lookback periods, interest rates, original issue discounts, stock
sale price, conversion price per share, warrant coverage, warrant exercise
price, and anti-dilution/conversion and exercise price resets.

9.

No Shorting. During the period beginning on the Closing Date and ending on the
date the Note has been repaid in full or sold by Investor to a third party that
is not an affiliate of Investor, Investor





--------------------------------------------------------------------------------

will not directly or through an affiliate engage in any open market Short Sales
(as defined below) of the Common Stock; provided; however, that unless and until
Company has affirmatively demonstrated by the use of specific evidence that
Investor is engaging in open market Short Sales, Investor shall be assumed to be
in compliance with the provisions of this Section 9 and Company shall remain
fully obligated to fulfill all of its obligations under the Transaction
Documents; and provided, further, that (i) Company shall under no circumstances
be entitled to request or demand that Investor either (A) provide trading or
other records of Investor or of any party or (B) affirmatively demonstrate that
Investor or any other party has not engaged in any such Short Sales in breach of
these provisions as a condition to Company’s fulfillment of its obligations
under any of the Transaction Documents, (ii) Company shall not assert Investor’s
or any other party’s failure to demonstrate such absence of such Short Sales or
provide any trading or other records of Investor or any other party as all or
part of a defense to any breach of Company’s obligations under any of the
Transaction Documents, and (iii) Company shall have no setoff right with respect
to any such Short Sales.  As used herein, “Short Sale” has the meaning provided
in Rule 3b-3 under the 1934 Act.

10.

Miscellaneous. The provisions set forth in this Section 10 shall apply to this
Agreement, as well as all other Transaction Documents as if these terms were
fully set forth therein; provided, however, that in the event there is a
conflict between any provision set forth in this Section 10 and any provision in
any other Transaction Document, the provision in such other Transaction Document
shall govern.

10.1.

Certain Capitalized Terms. To the extent any capitalized term used in any
Transaction Document is defined in any other Transaction Document (as noted
therein), such capitalized term shall remain applicable in the Transaction
Document in which it is so used even if the other Transaction Document (wherein
such term is defined) has been released, satisfied, or is otherwise cancelled or
terminated.

10.2.

Arbitration of Claims. The parties shall submit all Claims (as defined in
Exhibit J) arising under this Agreement or any other Transaction Document or any
other agreement between the parties and their affiliates or any Claim relating
to the relationship of the parties to binding arbitration pursuant to the
arbitration provisions set forth in Exhibit J attached hereto (the “Arbitration
Provisions”). The parties hereby acknowledge and agree that the Arbitration
Provisions are unconditionally binding on the parties hereto and are severable
from all other provisions of this Agreement. By executing this Agreement,
Company and Boatworks each represents, warrants and covenants that it has
reviewed the Arbitration Provisions carefully, consulted with legal counsel
about such provisions (or waived its right to do so), understands that the
Arbitration Provisions are intended to allow for the expeditious and efficient
resolution of any dispute hereunder, agrees to the terms and limitations set
forth in the Arbitration Provisions, and that Company and Boatworks will not
take a position contrary to the foregoing representations. Each of Company and
Boatworks acknowledges and agrees that Investor may rely upon the foregoing
representations and covenants of Company and Boatworks regarding the Arbitration
Provisions.

10.3.

Governing Law; Venue. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the
internal laws of the State of Utah, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. Each party consents to and expressly agrees that
exclusive venue for arbitration of any dispute arising out of or relating to any
Transaction Document or the relationship of the parties or their affiliates
shall be in Salt Lake County or Utah County, Utah. Without modifying the parties
obligations to resolve disputes hereunder pursuant to the Arbitration
Provisions, for any litigation arising in connection with any of the





--------------------------------------------------------------------------------

Transaction Documents (and notwithstanding the terms (specifically including any
governing law and venue terms) of any transfer agent services agreement or other
agreement between the Transfer Agent and Company, such litigation specifically
includes, without limitation any action between or involving Company and the
Transfer Agent under the TA Letter or otherwise related to Investor in any way
(specifically including, without limitation, any action where Company seeks to
obtain an injunction, temporary restraining order, or otherwise prohibit the
Transfer Agent from issuing shares of Common Stock to Investor for any reason)),
each party hereto hereby (i) consents to and expressly submits to the exclusive
personal jurisdiction of any state or federal court sitting in Salt Lake County,
Utah, (ii) expressly submits to the exclusive venue of any such court for the
purposes hereof, (iii) agrees to not bring any such action (specifically
including, without limitation, any action where Company seeks to obtain an
injunction, temporary restraining order, or otherwise prohibit the Transfer
Agent from issuing shares of Common Stock to Investor for any reason) outside of
any state or federal court sitting in Salt Lake County, Utah, and (iv) waives
any claim of improper venue and any claim or objection that such courts are an
inconvenient forum or any other claim, defense or objection to the bringing of
any such proceeding in such jurisdiction or to any claim that such venue of the
suit, action or proceeding is improper. Finally, Borrower covenants and agrees
to name Investor as a party in interest in, and provide written notice to
Investor in accordance with Section 10.13 below prior to bringing or filing, any
action (including without limitation any filing or action against any person or
entity that is not a party to this Agreement, including without limitation the
Transfer Agent) that is related in any way to the Transaction Documents or any
transaction contemplated herein or therein, including without limitation any
action brought by Company to enjoin or prevent the issuance of any shares of
Common Stock to Investor by the Transfer Agent, and further agrees to timely
name Investor as a party to any such action. Borrower acknowledges that the
governing law and venue provisions set forth in this Section 10.3 are material
terms to induce Investor to enter into the Transaction Documents and that but
for Borrower’s agreements set forth in this Section 10.3 Investor would not have
entered into the Transaction Documents.

10.4.

Specific Performance. Each of Company and Boatworks acknowledges and agrees that
irreparable damage may occur to Investor in the event that Company or Boatworks
fails to perform any material provision of this Agreement or any of the other
Transaction Documents in accordance with its specific terms. It is accordingly
agreed that Investor shall be entitled to an injunction or injunctions to
prevent or cure breaches of the provisions of this Agreement or such other
Transaction Document and to enforce specifically the terms and provisions hereof
or thereof, this being in addition to any other remedy to which any Investor may
be entitled under the Transaction Documents, at law or in equity. For the
avoidance of doubt, in the event Investor seeks to obtain an injunction against
Company or Boatworks or specific performance of any provision of any Transaction
Document, such action shall not be a waiver of any right of Investor under any
Transaction Document, at law, or in equity, including without limitation its
rights to arbitrate any Claim pursuant to the terms of the Transaction
Documents.

10.5.

Calculation Disputes. Notwithstanding the Arbitration Provisions, in the case of
a dispute as to any determination or arithmetic calculation under the
Transaction Documents, including without limitation, calculating the Outstanding
Balance, Conversion Price, Conversion Shares, or VWAP (as defined in the Note)
(each, a “Calculation”), Company, Boatworks or Investor (as the case may be)
shall submit any disputed Calculation via email or facsimile with confirmation
of receipt (i) within two (2) Trading Days after receipt of the applicable
notice giving rise to such dispute to Company, Boatworks or Investor (as the
case may be) or (ii) if no notice gave rise to such dispute, at any time after
Investor learned of the circumstances giving rise to such dispute. If Investor,
Company and Boatworks are unable to agree upon such Calculation within two (2)
Trading Days of such disputed Calculation being submitted to Company, Boatworks
or Investor (as the case may be), then Investor will promptly submit via email
or facsimile the disputed Calculation to Unkar Systems Inc. (“Unkar Systems”).
Company or Boatworks shall cause Unkar Systems to perform the Calculation and
notify Company, Boatworks and Investor of the results no later than ten (10)
Trading Days from the time it receives such disputed Calculation. Unkar





--------------------------------------------------------------------------------

Systems’ determination of the disputed Calculation shall be binding upon all
parties absent demonstrable and manifest error. Unkar Systems’ fee for
performing such Calculation shall be paid by the incorrect party, or if both
parties are incorrect, by the party whose Calculation is furthest from the
correct Calculation as determined by Unkar Systems. In the event Company is the
losing party, no extension of the Delivery Date (as defined in the Note) shall
be granted and Company shall incur all effects for failing to deliver the
applicable shares in a timely manner as set forth in the Transaction Documents.
Notwithstanding the foregoing, Investor may, in its sole discretion, designate
an independent, reputable investment bank or accounting firm other than Unkar
Systems to resolve any such dispute and in such event, all references to “Unkar
Systems” herein will be replaced with references to such independent, reputable
investment bank or accounting firm so designated by Investor.

10.6.

Counterparts. Each Transaction Document may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of a Transaction
Document (or such party’s signature page thereof) will be deemed to be an
executed original thereof.

10.7.

Document Imaging. Investor shall be entitled, in its sole discretion, to image
or make copies of all or any selection of the agreements, instruments,
documents, and items and records governing, arising from or relating to any of
Company’s or Boatworks’ loans, including, without limitation, this Agreement and
the other Transaction Documents, and Investor may destroy or archive the paper
originals. The parties hereto (i) waive any right to insist or require that
Investor produce paper originals, (ii) agree that such images shall be accorded
the same force and effect as the paper originals, (iii) agree that Investor is
entitled to use such images in lieu of destroyed or archived originals for any
purpose, including as admissible evidence in any demand, presentment or other
proceedings, and (iv) further agree that any executed facsimile (faxed),
scanned, emailed, or other imaged copy of this Agreement or any other
Transaction Document shall be deemed to be of the same force and effect as the
original manually executed document.

10.8.

Headings. The headings of this Agreement are for convenience of reference only
and shall not form part of, or affect the interpretation of, this Agreement.

10.9.

Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform to such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

10.10.

Entire Agreement. This Agreement, together with the other Transaction Documents,
contains the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, none of Company, Boatworks or Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. For the
avoidance of doubt, all prior term sheets or other documents among Company,
Boatworks and Investor, or any affiliate thereof, related to the transactions
contemplated by the Transaction Documents (collectively, “Prior Agreements”),
that may have been entered into between Company, Boatworks and Investor, or any
affiliate thereof, are hereby null and void and deemed to be replaced in their
entirety by the Transaction Documents. To the extent there is a conflict between
any term set forth in any Prior Agreement and the term(s) of the Transaction
Documents, the Transaction Documents shall govern.

10.11.

No Reliance. Each of Company and Boatworks acknowledges and agrees that neither
Investor nor any of its officers, directors, members, managers, representatives
or agents has made





--------------------------------------------------------------------------------

any representations or warranties to Company or Boatworks or any of their
respective officers, directors, representatives, agents or employees except as
expressly set forth in the Transaction Documents and, in making its decision to
enter into the transactions contemplated by the Transaction Documents, Company
is not relying on any representation, warranty, covenant or promise of Investor
or its officers, directors, members, managers, agents or representatives other
than as set forth in the Transaction Documents.

10.12.

Amendments. No provision of this Agreement may be waived or amended other than
by an instrument in writing signed by both parties hereto.

10.13.

Notices. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given on the
earliest of: (i) the date delivered, if delivered by personal delivery as
against written receipt therefor or by email to an executive officer, or by
facsimile (with successful transmission confirmation), (ii) the earlier of the
date delivered or the third Trading Day after deposit, postage prepaid, in the
United States Postal Service by certified mail, or (iii) the earlier of the date
delivered or the third Trading Day after mailing by express courier, with
delivery costs and fees prepaid, in each case, addressed to each of the other
parties thereunto entitled at the following addresses (or at such other
addresses as such party may designate by five (5) calendar days’ advance written
notice similarly given to each of the other parties hereto):

If to Company:




Global Boatworks Holdings, Inc.

Attn: Robert Rowe

2637 Atlantic Blvd. #134

Pompano Beach, Florida 33062




If to Boatworks:




Global Boatworks LLC

Attn: Robert Rowe

2637 Atlantic Blvd. #134

Pompano Beach, Florida 33062




If to Investor:




Tonaquint, Inc.

Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601




With a copy to (which copy shall not constitute notice):




Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan Hansen

3051 West Maple Loop Drive, Suite 325

Lehi, Utah 84043




10.14.

Successors and Assigns. This Agreement or any of the severable rights and
obligations inuring to the benefit of or to be performed by Investor hereunder
may be assigned by Investor to a third party, including its affiliates, in whole
or in part, without the need to obtain Company’s





--------------------------------------------------------------------------------

or Boatworks’s consent thereto. Neither Company nor Boatworks may assign its
rights or obligations under this Agreement or delegate its duties hereunder
without the prior written consent of Investor.

10.15.

Survival. The representations and warranties of Company and Boatworks and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of Investor. Each of Company and Boatworks agrees to indemnify and hold
harmless Investor and all its officers, directors, employees, attorneys, and
agents for loss or damage arising as a result of or related to any breach or
alleged breach by Company or Boatworks of any of their representations,
warranties and covenants set forth in this Agreement or any of its covenants and
obligations under this Agreement, including advancement of expenses as they are
incurred.

10.16.

Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

10.17.

Investor’s Rights and Remedies Cumulative; Liquidated Damages. All rights,
remedies, and powers conferred in this Agreement and the Transaction Documents
are cumulative and not exclusive of any other rights or remedies, and shall be
in addition to every other right, power, and remedy that Investor may have,
whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Investor may deem expedient. The parties acknowledge and agree that
upon Company’s or Boatworks’s failure to comply with the provisions of the
Transaction Documents, Investor’s damages would be uncertain and difficult (if
not impossible) to accurately estimate because of the parties’ inability to
predict future interest rates and future share prices, Investor’s increased
risk, and the uncertainty of the availability of a suitable substitute
investment opportunity for Investor, among other reasons. Accordingly, any fees,
charges, and default interest due under the Note and the other Transaction
Documents are intended by the parties to be, and shall be deemed, liquidated
damages (under Company’s, Boatworks’ and Investor’s expectations that any such
liquidated damages will tack back to the Closing Date for purposes of
determining the holding period under Rule 144 under the 1933 Act). The parties
agree that such liquidated damages are a reasonable estimate of Investor’s
actual damages and not a penalty, and shall not be deemed in any way to limit
any other right or remedy Investor may have hereunder, at law or in equity. The
parties acknowledge and agree that under the circumstances existing at the time
this Agreement is entered into, such liquidated damages are fair and reasonable
and are not penalties. All fees, charges, and default interest provided for in
the Transaction Documents are agreed to by the parties to be based upon the
obligations and the risks assumed by the parties as of the Closing Date and are
consistent with investments of this type. The liquidated damages provisions of
the Transaction Documents shall not limit or preclude a party from pursuing any
other remedy available at law or in equity; provided, however, that the
liquidated damages provided for in the Transaction Documents are intended to be
in lieu of actual damages.

10.18.

Ownership Limitation. Notwithstanding anything to the contrary contained in this
Agreement or the other Transaction Documents, if at any time Investor would be
issued shares of Common Stock under any of the Transaction Documents, but such
issuance would cause Investor (together with its affiliates) to beneficially own
a number of shares exceeding the Maximum Percentage (as defined in the Note),
then Company must not issue to Investor the shares that would cause Investor to
exceed the Maximum Percentage. The shares of Common Stock issuable to Investor
that would cause the Maximum Percentage to be exceeded are referred to herein as
the “Ownership Limitation Shares”. Company shall reserve the Ownership
Limitation Shares for the exclusive benefit of Investor. From time





--------------------------------------------------------------------------------

to time, Investor may notify Company in writing of the number of the Ownership
Limitation Shares that may be issued to Investor without causing Investor to
exceed the Maximum Percentage. Upon receipt of such notice, Company shall be
unconditionally obligated to immediately issue such designated shares to
Investor, with a corresponding reduction in the number of the Ownership
Limitation Shares. For purposes of this Section, beneficial ownership of Common
Stock will be determined under Section 13(d) of the 1934 Act.

10.19.

Attorneys’ Fees and Cost of Collection. In the event of any arbitration or
action at law or in equity to enforce or interpret the terms of this Agreement
or any of the other Transaction Documents, the parties agree that the party who
is awarded the most money (which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) shall be deemed the prevailing party for all
purposes and shall therefore be entitled to an additional award of the full
amount of the attorneys’ fees, deposition costs, and expenses paid by such
prevailing party in connection with arbitration or litigation without reduction
or apportionment based upon the individual claims or defenses giving rise to the
fees and expenses. Nothing herein shall restrict or impair an arbitrator’s or a
court’s power to award fees and expenses for frivolous or bad faith pleading. If
(i) the Note is placed in the hands of an attorney for collection or enforcement
prior to commencing arbitration or legal proceedings, or is collected or
enforced through any arbitration or legal proceeding, or Investor otherwise
takes action to collect amounts due under the Note or to enforce the provisions
of the Note, or (ii) there occurs any bankruptcy, reorganization, receivership
of Company or Boatworks or other proceedings affecting Company’s or Boatworks’s
creditors’ rights and involving a claim under the Note; then Company and
Boatworks shall pay the costs incurred by Investor for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, without limitation, attorneys’
fees, expenses, deposition costs, and disbursements.

10.20.

Waiver. No waiver of any provision of this Agreement shall be effective unless
it is in the form of a writing signed by the party granting the waiver. No
waiver of any provision or consent to any prohibited action shall constitute a
waiver of any other provision or consent to any other prohibited action, whether
or not similar. No waiver or consent shall constitute a continuing waiver or
consent or commit a party to provide a waiver or consent in the future except to
the extent specifically set forth in writing.

10.21.

Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND
ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT, OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY
JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION.
FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND
VOLUNTARILY WAIVING SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

10.22.

Time is of the Essence. Time is expressly made of the essence with respect to
each and every provision of this Agreement and the other Transaction Documents.

10.23.

Voluntary Agreement. Each of Company and Boatworks has carefully read this
Agreement and each of the other Transaction Documents and has asked any
questions needed for Company and Boatworks to understand the terms, consequences
and binding effect of this Agreement and each of the other Transaction Documents
and fully understand them. Each of Company and Boatworks





--------------------------------------------------------------------------------

has had the opportunity to seek the advice of an attorney of such party’s
choosing, or has waived the right to do so, and is executing this Agreement and
each of the other Transaction Documents voluntarily and without any duress or
undue influence by Investor or anyone else.

[Remainder of page intentionally left blank; signature page follows]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Investor, Company and Boatworks have caused
this Agreement to be duly executed as of the date first above written.

SUBSCRIPTION AMOUNT:




Principal Amount of Note:

$610,000.00




Initial Cash Purchase Price:

$250,000.00







INVESTOR:




TONAQUINT, INC.










By: _________________________

       John M. Fife, President







COMPANY:




GLOBAL BOATWORKS HOLDINGS, INC.







By:

Printed Name:

Title:







BOATWORKS:




GLOBAL BOATWORKS LLC







By:

Printed Name:

Title:











--------------------------------------------------------------------------------




ATTACHED EXHIBITS:




Exhibit A

Note

Exhibit B

Company Security Agreement

Exhibit C

Boatworks Security Agreement

Exhibit D

Guaranty

Exhibit E

Officer’s Certificate

Exhibit F

Irrevocable Transfer Agent Instructions

Exhibit G

Company Secretary’s Certificate

Exhibit H

Boatworks Manager’s Certificate

Exhibit I

Share Issuance Resolution

Exhibit J

Arbitration Provisions

















--------------------------------------------------------------------------------







ARBITRATION PROVISIONS




1.

Dispute Resolution. For purposes of this Exhibit J, the term “Claims” means any
disputes, claims, demands, causes of action, requests for injunctive relief,
requests for specific performance, liabilities, damages, losses, or
controversies whatsoever arising from, related to, or connected with the
transactions contemplated in the Transaction Documents and any communications
between the parties related thereto, including without limitation any claims of
mutual mistake, mistake, fraud, misrepresentation, failure of formation, failure
of consideration, promissory estoppel, unconscionability, failure of condition
precedent, rescission, and any statutory claims, tort claims, contract claims,
or claims to void, invalidate or terminate the Agreement (or these Arbitration
Provisions (defined below)) or any of the other Transaction Documents. The term
“Claims” specifically excludes a dispute over Calculations. The parties to the
Agreement (the “parties”) hereby agree that the arbitration provisions set forth
in this Exhibit J (“Arbitration Provisions”) are binding on each of them. As a
result, any attempt to rescind the Agreement (or these Arbitration Provisions)
or declare the Agreement (or these Arbitration Provisions) or any other
Transaction Document invalid or unenforceable for any reason is subject to these
Arbitration Provisions. These Arbitration Provisions shall also survive any
termination or expiration of the Agreement. Any capitalized term not defined in
these Arbitration Provisions shall have the meaning set forth in the Agreement.

2.

Arbitration. Except as otherwise provided herein, all Claims must be submitted
to arbitration (“Arbitration”) to be conducted exclusively in Salt Lake County
or Utah County, Utah and pursuant to the terms set forth in these Arbitration
Provisions. Subject to the arbitration appeal right provided for in Paragraph 5
below (the “Appeal Right”), the parties agree that the award of the arbitrator
rendered pursuant to Paragraph 4 below (the “Arbitration Award”) shall be (a)
final and binding upon the parties, (b) the sole and exclusive remedy between
them regarding any Claims, counterclaims, issues, or accountings presented or
pleaded to the arbitrator, and (c) promptly payable in United States dollars
free of any tax, deduction or offset (with respect to monetary awards). Subject
to the Appeal Right, any costs or fees, including without limitation attorneys’
fees, incurred in connection with or incident to enforcing the Arbitration Award
shall, to the maximum extent permitted by law, be charged against the party
resisting such enforcement. The Arbitration Award shall include default interest
(as defined or otherwise provided for in the Note, “Default Interest”) (with
respect to monetary awards) at the rate specified in the Note for Default
Interest both before and after the Arbitration Award. Judgment upon the
Arbitration Award will be entered and enforced by any state or federal court
sitting in Salt Lake County, Utah.

3.

The Arbitration Act. The parties hereby incorporate herein the provisions and
procedures set forth in the Utah Uniform Arbitration Act, U.C.A. § 78B-11-101 et
seq. (as amended or superseded from time to time, the “Arbitration Act”).
Notwithstanding the foregoing, pursuant to, and to the maximum extent permitted
by, Section 105 of the Arbitration Act, in the event of conflict or variation
between the terms of these Arbitration Provisions and the provisions of the
Arbitration Act, the terms of these Arbitration Provisions shall control and the
parties hereby waive or otherwise agree to vary the effect of all requirements
of the Arbitration Act that may conflict with or vary from these Arbitration
Provisions.

4.

Arbitration Proceedings. Arbitration between the parties will be subject to the
following:

4.1

Initiation of Arbitration. Pursuant to Section 110 of the Arbitration Act, the
parties agree that a party may initiate Arbitration by giving written notice to
the other party (“Arbitration Notice”) in the same manner that notice is
permitted under Section 10.13 of the Agreement; provided, however, that the
Arbitration Notice may not be given by email or fax. Arbitration will be deemed
initiated as of the date that the Arbitration Notice is deemed delivered to such
other party under Section 10.13 of the Agreement (the “Service Date”). After the
Service Date, information may be delivered, and notices may be given, by email
or fax pursuant to Section 10.13 of the Agreement or any other method permitted
thereunder. The Arbitration Notice must describe the nature of the controversy,
the remedies sought, and the election to commence Arbitration proceedings. All
Claims in the Arbitration Notice must be pleaded consistent with the Utah Rules
of Civil Procedure.





Arbitration Provisions, Page EXHIBIT J







--------------------------------------------------------------------------------



4.2

Selection and Payment of Arbitrator.

(a) Within ten (10) calendar days after the Service Date, Investor shall select
and submit to Borrower the names of three (3) arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three (3) designated persons hereunder
are referred to herein as the “Proposed Arbitrators”). For the avoidance of
doubt, each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within five (5) calendar days after Investor has submitted to Borrower
the names of the Proposed Arbitrators, Borrower must select, by written notice
to Investor, one (1) of the Proposed Arbitrators to act as the arbitrator for
the parties under these Arbitration Provisions. If Borrower fails to select one
of the Proposed Arbitrators in writing within such 5-day period, then Investor
may select the arbitrator from the Proposed Arbitrators by providing written
notice of such selection to Borrower.

(b) If Investor fails to submit to Borrower the Proposed Arbitrators within ten
(10) calendar days after the Service Date pursuant to subparagraph (a) above,
then Borrower may at any time prior to Investor so designating the Proposed
Arbitrators, identify the names of three (3) arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Service by written notice to
Investor. Investor may then, within five (5) calendar days after Borrower has
submitted notice of its Proposed Arbitrators to Investor, select, by written
notice to Borrower, one (1) of the Proposed Arbitrators to act as the arbitrator
for the parties under these Arbitration Provisions. If Investor fails to select
in writing and within such 5-day period one (1) of the three (3) Proposed
Arbitrators selected by Borrower, then Borrower may select the arbitrator from
its three (3) previously selected Proposed Arbitrators by providing written
notice of such selection to Investor.

(c) If a Proposed Arbitrator chosen to serve as arbitrator declines or is
otherwise unable to serve as arbitrator, then the party that selected such
Proposed Arbitrator may select one (1) of the other three (3) Proposed
Arbitrators within three (3) calendar days of the date the chosen Proposed
Arbitrator declines or notifies the parties he or she is unable to serve as
arbitrator. If all three (3) Proposed Arbitrators decline or are otherwise
unable to serve as arbitrator, then the arbitrator selection process shall begin
again in accordance with this Paragraph 4.2.

(d) The date that the Proposed Arbitrator selected pursuant to this Paragraph
4.2 agrees in writing (including via email) delivered to both parties to serve
as the arbitrator hereunder is referred to herein as the “Arbitration
Commencement Date”.  If an arbitrator resigns or is unable to act during the
Arbitration, a replacement arbitrator shall be chosen in accordance with this
Paragraph 4.2 to continue the Arbitration.  If Utah ADR Services ceases to exist
or to provide a list of neutrals and there is no successor thereto, then the
arbitrator shall be selected under the then prevailing rules of the American
Arbitration Association.

(e) Subject to Paragraph 4.10 below, the cost of the arbitrator must be paid
equally by both parties. Subject to Paragraph 4.10 below, if one party refuses
or fails to pay its portion of the arbitrator fee, then the other party can
advance such unpaid amount (subject to the accrual of Default Interest
thereupon), with such amount being added to or subtracted from, as applicable,
the Arbitration Award.

4.3

Applicability of Certain Utah Rules. The parties agree that the Arbitration
shall be conducted generally in accordance with the Utah Rules of Civil
Procedure and the Utah Rules of Evidence. More specifically, the Utah Rules of
Civil Procedure shall apply, without limitation, to the filing of any pleadings,
motions or memoranda, the conducting of discovery, and the taking of any
depositions. The Utah Rules of Evidence shall apply to any hearings, whether
telephonic or in person, held by the arbitrator. Notwithstanding the foregoing,
it is the parties’ intent that the incorporation of such rules will in no event
supersede these Arbitration Provisions. In the event of any conflict between the
Utah Rules of Civil Procedure or the Utah Rules of Evidence and these
Arbitration Provisions, these Arbitration Provisions shall control.

4.4

Answer and Default. An answer and any counterclaims to the Arbitration Notice
shall be required to be delivered to the party initiating the Arbitration within
twenty (20) calendar days after the Arbitration Commencement Date. If an answer
is not delivered by the required deadline, the arbitrator must provide written
notice to the defaulting party stating that the arbitrator will enter a default
award against such party if such party does not file an answer within five (5)
calendar days of receipt of such notice. If an answer is not filed within the
five (5) day extension period, the arbitrator must render a default award,
consistent with the relief requested in the Arbitration Notice, against a party
that fails to submit an answer within such time period.














--------------------------------------------------------------------------------



4.5

Related Litigation. The party that delivers the Arbitration Notice to the other
party shall have the option to also commence concurrent legal proceedings with
any state or federal court sitting in Salt Lake County, Utah (“Litigation
Proceedings”), subject to the following: (a) the complaint in the Litigation
Proceedings is to be substantially similar to the claims set forth in the
Arbitration Notice, provided that an additional cause of action to compel
arbitration will also be included therein, (b) so long as the other party files
an answer to the complaint in the Litigation Proceedings and an answer to the
Arbitration Notice, the Litigation Proceedings will be stayed pending an
Arbitration Award (or Appeal Panel Award (defined below), as applicable)
hereunder, (c) if the other party fails to file an answer in the Litigation
Proceedings or an answer in the Arbitration proceedings, then the party
initiating Arbitration shall be entitled to a default judgment consistent with
the relief requested, to be entered in the Litigation Proceedings, and (d) any
legal or procedural issue arising under the Arbitration Act that requires a
decision of a court of competent jurisdiction may be determined in the
Litigation Proceedings. Any award of the arbitrator (or of the Appeal Panel
(defined below)) may be entered in such Litigation Proceedings pursuant to the
Arbitration Act.

4.6

Discovery. Pursuant to Section 118(8) of the Arbitration Act, the parties agree
that discovery shall be conducted as follows:

(a) Written discovery will only be allowed if the likely benefits of the
proposed written discovery outweigh the burden or expense thereof, and the
written discovery sought is likely to reveal information that will satisfy a
specific element of a claim or defense already pleaded in the Arbitration. The
party seeking written discovery shall always have the burden of showing that all
of the standards and limitations set forth in these Arbitration Provisions are
satisfied. The scope of discovery in the Arbitration proceedings shall also be
limited as follows:

(i)

To facts directly connected with the transactions contemplated by the Agreement.

(ii)

To facts and information that cannot be obtained from another source or in
another manner that is more convenient, less burdensome or less expensive than
in the manner requested.

(b) No party shall be allowed (i) more than fifteen (15) interrogatories
(including discrete subparts), (ii) more than fifteen (15) requests for
admission (including discrete subparts), (iii) more than ten (10) document
requests (including discrete subparts), or (iv) more than three (3) depositions
(excluding expert depositions) for a maximum of seven (7) hours per deposition.
The costs associated with depositions will be borne by the party taking the
deposition. The party defending the deposition will submit a notice to the party
taking the deposition of the estimated attorneys’ fees that such party expects
to incur in connection with defending the deposition. If the party defending the
deposition fails to submit an estimate of attorneys’ fees within five (5)
calendar days of its receipt of a deposition notice, then such party shall be
deemed to have waived its right to the estimated attorneys’ fees.  The party
taking the deposition must pay the party defending the deposition the estimated
attorneys’ fees prior to taking the deposition, unless such obligation is deemed
to be waived as set forth in the immediately preceding sentence. If the party
taking the deposition believes that the estimated attorneys’ fees are
unreasonable, such party may submit the issue to the arbitrator for a decision.
 All depositions will be taken in Utah.

(c) All discovery requests (including document production requests included in
deposition notices) must be submitted in writing to the arbitrator and the other
party. The party submitting the written discovery requests must include with
such discovery requests a detailed explanation of how the proposed discovery
requests satisfy the requirements of these Arbitration Provisions and the Utah
Rules of Civil Procedure. The receiving party will then be allowed, within five
(5) calendar days of receiving the proposed discovery requests, to submit to the
arbitrator an estimate of the attorneys’ fees and costs associated with
responding to such written discovery requests and a written challenge to each
applicable discovery request. After receipt of an estimate of attorneys’ fees
and costs and/or challenge(s) to one or more discovery requests, consistent with
subparagraph (c) above, the arbitrator will within three (3) calendar days make
a finding as to the likely attorneys’ fees and costs associated with responding
to the discovery requests and issue an order that (i) requires the requesting
party to prepay the attorneys’ fees and costs associated with responding to the
discovery requests, and (ii) requires the responding party to respond to the
discovery requests as limited by the arbitrator within twenty-five (25) calendar
days of the arbitrator’s finding with respect to such discovery requests. If a
party entitled to submit an estimate of attorneys’ fees and costs and/or a
challenge to discovery requests fails to do so within such 5-day period, the
arbitrator will make a finding that (A) there are no attorneys’ fees or costs
associated with responding to such discovery requests,














--------------------------------------------------------------------------------

and (B) the responding party must respond to such discovery requests (as may be
limited by the arbitrator) within twenty-five (25) calendar days of the
arbitrator’s finding with respect to such discovery requests. Any party
submitting any written discovery requests, including without limitation
interrogatories, requests for production subpoenas to a party or a third party,
or requests for admissions, must prepay the estimated attorneys’ fees and costs,
before the responding party has any obligation to produce or respond to the
same, unless such obligation is deemed waived as set forth above.

(d) In order to allow a written discovery request, the arbitrator must find that
the discovery request satisfies the standards set forth in these Arbitration
Provisions and the Utah Rules of Civil Procedure. The arbitrator must strictly
enforce these standards. If a discovery request does not satisfy any of the
standards set forth in these Arbitration Provisions or the Utah Rules of Civil
Procedure, the arbitrator may modify such discovery request to satisfy the
applicable standards, or strike such discovery request in whole or in part.

(e) Each party may submit expert reports (and rebuttals thereto), provided that
such reports must be submitted within sixty (60) days of the Arbitration
Commencement Date. Each party will be allowed a maximum of two (2) experts.
Expert reports must contain the following: (i) a complete statement of all
opinions the expert will offer at trial and the basis and reasons for them; (ii)
the expert’s name and qualifications, including a list of all the expert’s
publications within the preceding ten (10) years, and a list of any other cases
in which the expert has testified at trial or in a deposition or prepared a
report within the preceding ten (10) years; and (iii) the compensation to be
paid for the expert’s report and testimony. The parties are entitled to depose
any other party’s expert witness one (1) time for no more than four (4) hours.
An expert may not testify in a party’s case-in-chief concerning any matter not
fairly disclosed in the expert report.

4.6

Dispositive Motions.  Each party shall have the right to submit dispositive
motions pursuant Rule 12 or Rule 56 of the Utah Rules of Civil Procedure (a
“Dispositive Motion”). The party submitting the Dispositive Motion may, but is
not required to, deliver to the arbitrator and to the other party a memorandum
in support (the “Memorandum in Support”) of the Dispositive Motion. Within seven
(7) calendar days of delivery of the Memorandum in Support, the other party
shall deliver to the arbitrator and to the other party a memorandum in
opposition to the Memorandum in Support (the “Memorandum in Opposition”). Within
seven (7) calendar days of delivery of the Memorandum in Opposition, as
applicable, the party that submitted the Memorandum in Support shall deliver to
the arbitrator and to the other party a reply memorandum to the Memorandum in
Opposition (“Reply Memorandum”). If the applicable party shall fail to deliver
the Memorandum in Opposition as required above, or if the other party fails to
deliver the Reply Memorandum as required above, then the applicable party shall
lose its right to so deliver the same, and the Dispositive Motion shall proceed
regardless.

4.7

Confidentiality. All information disclosed by either party (or such party’s
agents) during the Arbitration process (including without limitation information
disclosed during the discovery process or any Appeal (defined below)) shall be
considered confidential in nature. Each party agrees not to disclose any
confidential information received from the other party (or its agents) during
the Arbitration process (including without limitation during the discovery
process or any Appeal) unless (a) prior to or after the time of disclosure such
information becomes public knowledge or part of the public domain, not as a
result of any inaction or action of the receiving party or its agents, (b) such
information is required by a court order, subpoena or similar legal duress to be
disclosed if such receiving party has notified the other party thereof in
writing and given it a reasonable opportunity to obtain a protective order from
a court of competent jurisdiction prior to disclosure, or (c) such information
is disclosed to the receiving party’s agents, representatives and legal counsel
on a need to know basis who each agree in writing not to disclose such
information to any third party. Pursuant to Section 118(5) of the Arbitration
Act, the arbitrator is hereby authorized and directed to issue a protective
order to prevent the disclosure of privileged information and confidential
information upon the written request of either party.

4.8

Authorization; Timing; Scheduling Order. Subject to all other portions of these
Arbitration Provisions, the parties hereby authorize and direct the arbitrator
to take such actions and make such rulings as may be necessary to carry out the
parties’ intent for the Arbitration proceedings to be efficient and expeditious.
Pursuant to Section 120 of the Arbitration Act, the parties hereby agree that an
Arbitration Award must be made within one hundred twenty (120) calendar days
after the Arbitration Commencement














--------------------------------------------------------------------------------

Date. The arbitrator is hereby authorized and directed to hold a scheduling
conference within ten (10) calendar days after the Arbitration Commencement Date
in order to establish a scheduling order with various binding deadlines for
discovery, expert testimony, and the submission of documents by the parties to
enable the arbitrator to render a decision prior to the end of such 120-day
period.

4.9

Relief. The arbitrator shall have the right to award or include in the
Arbitration Award (or in a preliminary ruling) any relief which the arbitrator
deems proper under the circumstances, including, without limitation, specific
performance and injunctive relief, provided that the arbitrator may not award
exemplary or punitive damages.

4.10

Fees and Costs. As part of the Arbitration Award, the arbitrator is hereby
directed to require the losing party (the party being awarded the least amount
of money by the arbitrator, which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) to (a) pay the full amount of any unpaid costs and
fees of the Arbitration, and (b) reimburse the prevailing party for all
reasonable attorneys’ fees, arbitrator costs and fees, deposition costs, other
discovery costs, and other expenses, costs or fees paid or otherwise incurred by
the prevailing party in connection with the Arbitration.

5.

Arbitration Appeal.

5.1

Initiation of Appeal.  Following the entry of the Arbitration Award, either
party (the “Appellant”) shall have a period of thirty (30) calendar days in
which to notify the other party (the “Appellee”), in writing, that the Appellant
elects to appeal (the “Appeal”) the Arbitration Award (such notice, an “Appeal
Notice”) to a panel of arbitrators as provided in Paragraph 5.2 below.  The date
the Appellant delivers an Appeal Notice to the Appellee is referred to herein as
the “Appeal Date”. The Appeal Notice must be delivered to the Appellee in
accordance with the provisions of Paragraph 4.1 above with respect to delivery
of an Arbitration Notice.  In addition, together with delivery of the Appeal
Notice to the Appellee, the Appellant must also pay for (and provide proof of
such payment to the Appellee together with delivery of the Appeal Notice) a bond
in the amount of 110% of the sum the Appellant owes to the Appellee as a result
of the Arbitration Award the Appellant is appealing.  In the event an Appellant
delivers an Appeal Notice to the Appellee (together with proof of payment of the
applicable bond) in compliance with the provisions of this Paragraph 5.1, the
Appeal will occur as a matter of right and, except as specifically set forth
herein, will not be further conditioned.  In the event a party does not deliver
an Appeal Notice (along with proof of payment of the applicable bond) to the
other party within the deadline prescribed in this Paragraph 5.1, such party
shall lose its right to appeal the Arbitration Award.  If no party delivers an
Appeal Notice (along with proof of payment of the applicable bond) to the other
party within the deadline described in this Paragraph 5.1, the Arbitration Award
shall be final.  The parties acknowledge and agree that any Appeal shall be
deemed part of the parties’ agreement to arbitrate for purposes of these
Arbitration Provisions and the Arbitration Act.

5.2

Selection and Payment of Appeal Panel.  In the event an Appellant delivers an
Appeal Notice to the Appellee (together with proof of payment of the applicable
bond) in compliance with the provisions of Paragraph 5.1 above, the Appeal will
be heard by a three (3) person arbitration panel (the “Appeal Panel”).

(a)

Within ten (10) calendar days after the Appeal Date, the Appellee shall select
and submit to the Appellant the names of five (5) arbitrators that are
designated as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such five (5) designated persons hereunder are
referred to herein as the “Proposed Appeal Arbitrators”). For the avoidance of
doubt, each Proposed Appeal Arbitrator must be qualified as a “neutral” with
Utah ADR Services, and shall not be the arbitrator who rendered the Arbitration
Award being appealed (the “Original Arbitrator”). Within five (5) calendar days
after the Appellee has submitted to the Appellant the names of the Proposed
Appeal Arbitrators, the Appellant must select, by written notice to the
Appellee, three (3) of the Proposed Appeal Arbitrators to act as the members of
the Appeal Panel. If the Appellant fails to select three (3) of the Proposed
Appeal Arbitrators in writing within such 5-day period, then the Appellee may
select such three (3) arbitrators from the Proposed Appeal Arbitrators by
providing written notice of such selection to the Appellant.

(b)

If the Appellee fails to submit to the Appellant the names of the Proposed
Appeal Arbitrators within ten (10) calendar days after the Appeal Date pursuant
to subparagraph (a) above, then the Appellant may at any time prior to the
Appellee so designating the Proposed Appeal Arbitrators, identify the names of
five (5) arbitrators that are designated as “neutrals” or qualified arbitrators
by Utah ADR Service (none of whom may be the Original Arbitrator) by written
notice to the Appellee.  The Appellee may then, within five














--------------------------------------------------------------------------------

(5) calendar days after the Appellant has submitted notice of its selected
arbitrators to the Appellee, select, by written notice to the Appellant, three
(3) of such selected arbitrators to serve on the Appeal Panel. If the Appellee
fails to select in writing within such 5-day period three (3) of the arbitrators
selected by the Appellant to serve as the members of the Appeal Panel, then the
Appellant may select the three (3) members of the Appeal Panel from the
Appellant’s list of five (5) arbitrators by providing written notice of such
selection to the Appellee.

(c)

If a selected Proposed Appeal Arbitrator declines or is otherwise unable to
serve, then the party that selected such Proposed Appeal Arbitrator may select
one (1) of the other five (5) designated Proposed Appeal Arbitrators within
three (3) calendar days of the date a chosen Proposed Appeal Arbitrator declines
or notifies the parties he or she is unable to serve as an arbitrator. If at
least three (3) of the five (5) designated Proposed Appeal Arbitrators decline
or are otherwise unable to serve, then the Proposed Appeal Arbitrator selection
process shall begin again in accordance with this Paragraph 5.2; provided,
however, that any Proposed Appeal Arbitrators who have already agreed to serve
shall remain on the Appeal Panel.

(d)

The date that all three (3) Proposed Appeal Arbitrators selected pursuant to
this Paragraph 5.2 agree in writing (including via email) delivered to both the
Appellant and the Appellee to serve as members of the Appeal Panel hereunder is
referred to herein as the “Appeal Commencement Date”.  No later than five (5)
calendar days after the Appeal Commencement Date, the Appellee shall designate
in writing (including via email) to the Appellant and the Appeal Panel the name
of one (1) of the three (3) members of the Appeal Panel to serve as the lead
arbitrator in the Appeal proceedings. Each member of the Appeal Panel shall be
deemed an arbitrator for purposes of these Arbitration Provisions and the
Arbitration Act, provided that, in conducting the Appeal, the Appeal Panel may
only act or make determinations upon the approval or vote of no less than the
majority vote of its members, as announced or communicated by the lead
arbitrator on the Appeal Panel.  If an arbitrator on the Appeal Panel ceases or
is unable to act during the Appeal proceedings, a replacement arbitrator shall
be chosen in accordance with Paragraph 5.2 above to continue the Appeal as a
member of the Appeal Panel.  If Utah ADR Services ceases to exist or to provide
a list of neutrals, then the arbitrators for the Appeal Panel shall be selected
under the then prevailing rules of the American Arbitration Association.

(d)

Subject to Paragraph 5.7 below, the cost of the Appeal Panel must be paid
entirely by the Appellant.

5.3

Appeal Procedure.  The Appeal will be deemed an appeal of the entire Arbitration
Award. In conducting the Appeal, the Appeal Panel shall conduct a de novo review
of all Claims described or otherwise set forth in the Arbitration Notice.
 Subject to the foregoing and all other provisions of this Paragraph 5, the
Appeal Panel shall conduct the Appeal in a manner the Appeal Panel considers
appropriate for a fair and expeditious disposition of the Appeal, may hold one
or more hearings and permit oral argument, and may review all previous evidence
and discovery, together with all briefs, pleadings and other documents filed
with the Original Arbitrator (as well as any documents filed with the Appeal
Panel pursuant to Paragraph 5.4(a) below).  Notwithstanding the foregoing, in
connection with the Appeal, the Appeal Panel shall not permit the parties to
conduct any additional discovery or raise any new Claims to be arbitrated, shall
not permit new witnesses or affidavits, and shall not base any of its findings
or determinations on the Original Arbitrator’s findings or the Arbitration
Award.  

5.4

Timing.  

 (a)

Within seven (7) calendar days of the Appeal Commencement Date, the Appellant
(i) shall deliver or cause to be delivered to the Appeal Panel copies of the
Appeal Notice, all discovery conducted in connection with the Arbitration, and
all briefs, pleadings and other documents filed with the Original Arbitrator
(which material Appellee shall have the right to review and supplement if
necessary), and (ii) may, but is not required to, deliver to the Appeal Panel
and to the Appellee a Memorandum in Support of the Appellant’s arguments
concerning or position with respect to all Claims, counterclaims, issues, or
accountings presented or pleaded in the Arbitration. Within seven (7) calendar
days of the Appellant’s delivery of the Memorandum in Support, as applicable,
the Appellee shall deliver to the Appeal Panel and to the Appellant a Memorandum
in Opposition to the Memorandum in Support. Within seven (7) calendar days of
the Appellee’s delivery of the Memorandum in Opposition, as applicable, the
Appellant shall deliver to the Appeal Panel and to the Appellee a Reply
Memorandum to the Memorandum in Opposition. If the Appellant shall fail to
substantially comply with the requirements of clause (i) of this subparagraph
(a), the Appellant shall lose its














--------------------------------------------------------------------------------

right to appeal the Arbitration Award, and the Arbitration Award shall be final.
 If the Appellee shall fail to deliver the Memorandum in Opposition as required
above, or if the Appellant shall fail to deliver the Reply Memorandum as
required above, then the Appellee or the Appellant, as the case may be, shall
lose its right to so deliver the same, and the Appeal shall proceed regardless.

(b)

Subject to subparagraph (a) above, the parties hereby agree that the Appeal must
be heard by the Appeal Panel within thirty (30) calendar days of the Appeal
Commencement Date, and that the Appeal Panel must render its decision within
thirty (30) calendar days after the Appeal is heard (and in no event later than
sixty (60) calendar days after the Appeal Commencement Date).

5.5

Appeal Panel Award.  The Appeal Panel shall issue its decision (the “Appeal
Panel Award”) through the lead arbitrator on the Appeal Panel.  Notwithstanding
any other provision contained herein, the Appeal Panel Award shall (a) supersede
in its entirety and make of no further force or effect the Arbitration Award
(provided that any protective orders issued by the Original Arbitrator shall
remain in full force and effect), (b) be final and binding upon the parties,
with no further rights of appeal, (c) be the sole and exclusive remedy between
the parties regarding any Claims, counterclaims, issues, or accountings
presented or pleaded in the Arbitration, and (d) be promptly payable in United
States dollars free of any tax, deduction or offset (with respect to monetary
awards).  Any costs or fees, including without limitation attorneys’ fees,
incurred in connection with or incident to enforcing the Appeal Panel Award
shall, to the maximum extent permitted by law, be charged against the party
resisting such enforcement. The Appeal Panel Award shall include Default
Interest (with respect to monetary awards) at the rate specified in the Note for
Default Interest both before and after the Arbitration Award. Judgment upon the
Appeal Panel Award will be entered and enforced by a state or federal court
sitting in Salt Lake County, Utah.

5.6

Relief.  The Appeal Panel shall have the right to award or include in the Appeal
Panel Award any relief which the Appeal Panel deems proper under the
circumstances, including, without limitation, specific performance and
injunctive relief, provided that the Appeal Panel may not award exemplary or
punitive damages.

5.7

Fees and Costs.  As part of the Appeal Panel Award, the Appeal Panel is hereby
directed to require the losing party (the party being awarded the least amount
of money by the arbitrator, which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) to (a) pay the full amount of any unpaid costs and
fees of the Arbitration and the Appeal Panel, and (b) reimburse the prevailing
party (the party being awarded the most amount of money by the Appeal Panel,
 which, for the avoidance of doubt, shall be determined without regard to any
statutory fines, penalties, fees, or other charges awarded to any part) the
reasonable attorneys’ fees, arbitrator and Appeal Panel costs and fees,
deposition costs, other discovery costs, and other expenses, costs or fees paid
or otherwise incurred by the prevailing party in connection with the Arbitration
(including without limitation in connection with the Appeal).

6.

Miscellaneous.  

6.1

Severability. If any part of these Arbitration Provisions is found to violate or
be illegal under applicable law, then such provision shall be modified to the
minimum extent necessary to make such provision enforceable under applicable
law, and the remainder of the Arbitration Provisions shall remain unaffected and
in full force and effect.

6.2

Governing Law.  These Arbitration Provisions shall be governed by the laws of
the State of Utah without regard to the conflict of laws principles therein.    

6.3

Interpretation.  The headings of these Arbitration Provisions are for
convenience of reference only and shall not form part of, or affect the
interpretation of, these Arbitration Provisions.

6.4

Waiver. No waiver of any provision of these Arbitration Provisions shall be
effective unless it is in the form of a writing signed by the party granting the
waiver.

6.5

Time is of the Essence. Time is expressly made of the essence with respect to
each and every provision of these Arbitration Provisions.




[Remainder of page intentionally left blank]














--------------------------------------------------------------------------------




SECURED CONVERTIBLE PROMISSORY NOTE

Effective Date: August 4, 2016

U.S. $610,000.00




FOR VALUE RECEIVED, GLOBAL BOATWORKS HOLDINGS, INC., a Florida corporation
(“Company”), and GLOBAL BOATWORKS LLC, a Florida limited liability company
(“Boatworks”, and together with Company, “Borrower”), each with an address of
2637 Atlantic Blvd. #134, Pompano Beach, Florida 33062, promise to pay to
TONAQUINT, INC., a Utah corporation, or its successors or assigns (“Lender”),
with an address of 303 East Wacker Drive, Suite 1040, Chicago, Illinois 60601,
up to $610,000.00 (or such other amount as may be advanced to Borrower) and any
interest, fees, charges, and late fees accrued hereunder on the date that is six
(6) months after the Purchase Price Date (the “Maturity Date”). This Secured
Convertible Promissory Note (this “Note”) is issued and made effective as of
August 4, 2016 (the “Effective Date”). This Note is issued pursuant to that
certain Securities Purchase Agreement dated August 4, 2016, as the same may be
amended from time to time, by and between Borrower and Lender (the “Purchase
Agreement”). Certain capitalized terms used herein are defined in Attachment 1
attached hereto and incorporated herein by this reference.

This Note carries an OID of $100,000.00; provided, however, that the OID shall
be applied on a pro rata basis and shall only be earned with respect to portions
of the Purchase Price (as defined below) that are actually delivered to Borrower
(including without limitation any Additional Purchase Price (as defined in the
Purchase Agreement) delivered to Borrower). In addition, Borrower agrees to pay
$10,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”), all of
which amount is included in the initial principal balance of this Note and is
fully earned upon the issuance of this Note. The purchase price for this Note
and the Origination Shares (as defined in the Purchase Agreement) shall be
$500,000.00 (the “Purchase Price”), computed as follows: $610,000.00 original
principal balance, less the OID, less the Transaction Expense Amount.

The Purchase Price shall be payable by Lender by wire transfer of immediately
available funds; provided, however, that only the Initial Cash Purchase Price
(as defined in the Purchase Agreement) will be payable at Closing. The remainder
of the Purchase Price will be payable, if at all, in Lender’s sole discretion in
accordance with the terms of the Purchase Agreement. In the event Lender
delivers any Additional Purchase Price to Borrower, then in such event,
following delivery of such Additional Purchase Price to Borrower, the portion of
the OID attributable to such Additional Purchase Price shall be immediately and
automatically deemed to be fully earned and such amount (comprised of both the
Additional Purchase Price, the earned OID, and all interest and other amounts
earned and attributable to such Additional Purchase Price hereunder) shall be
immediately and automatically included in the Conversion Eligible Outstanding
Balance.

11.

Prepayment; Interest.

11.1.

Interest. No interest shall accrue on the Outstanding Balance of this Note
unless and until an Event of Default (as defined below) occurs. Immediately
following the occurrence of any Event of Default, interest shall automatically
accrue on the Conversion Eligible Outstanding Balance beginning on the date the
applicable Event of Default occurred at an interest rate equal to the lesser of
22% per annum or the maximum rate permitted under applicable law. Interest
calculated hereunder shall be computed on the basis of a 360-day year comprised
of twelve (12) thirty (30) day months, shall compound daily and shall be payable
in accordance with the terms of this Note.














--------------------------------------------------------------------------------



11.2.

Optional Prepayment. Borrower may pay without penalty all or a portion of the
amount owed earlier than it is due.  Early payments of less than all principal
and interest outstanding will not, unless agreed to by Lender in writing,
relieve Borrower of any of Borrower’s obligations hereunder.

11.3.

Mandatory Partial Prepayment. Notwithstanding anything to the contrary herein,
in the event Borrower sells, transfers, conveys, assigns, or otherwise disposes
of the Miss Leah (as defined below), it shall be unconditionally obligated to
pay to Lender the sum of $200,000.00 as a partial prepayment to be applied
towards the Outstanding Balance. Upon its receipt of such prepayment, Lender
covenants and agrees to release its security interest in the Miss Leah; provided
that, for the avoidance of doubt, Lender shall have no obligation to release
such security interest unless and until it has received such $200,000.00
prepayment.

12.

Security. This Note is secured by the following: (i) that certain Security
Agreement of even date herewith, as the same may be amended from time to time
(the “Company Security Agreement”), executed by Company in favor of Lender
encumbering all of Company’s assets, as more specifically set forth in the
Company Security Agreement, all the terms and conditions of which are hereby
incorporated into and made a part of this Note (ii) that certain Security
Agreement of even date herewith, as the same be amended from time to time (the
“Boatworks Security Agreement”), executed by Boatworks in favor of Lender
encumbering all of Boatworks’ assets, including without limitation, the whole of
the floating custom home/vessel known as the “Miss Leah”, Official Number
1170700, IMO DMM40125F404 (the “Miss Leah”), and the whole of the floating
custom home/vessel to be known as the “Luxuria I,” HIN ADX15001J516 (Boatworks
is the sole owner of the Miss Leah and will be the sole owner of the Luxuria),
as more specifically set forth in the Boatworks Security Agreement, all the
terms and conditions of which are hereby incorporated into and made a part of
this Note; and (iii) that certain Guaranty, given by Robert Rowe, an officer and
affiliate of Company and Boatworks.

13.

Conversion.

13.1.

Conversions. Lender has the right at any time following an Event of Default, at
its election, to convert (each instance of conversion is referred to herein as a
“Conversion”) all or any part of the Conversion Eligible Outstanding Balance
into shares (“Conversion Shares”) of fully paid and non-assessable common stock,
$0.0001 par value per share (“Common Stock”), of Company as per the following
conversion formula: the number of Conversion Shares equals the amount being
converted (the “Conversion Amount”) divided by the Conversion Price (as defined
below). Conversion notices in the form attached hereto as Exhibit A (each, a
“Conversion Notice”) may be effectively delivered to Company by any method of
Lender’s choice (including but not limited to facsimile, email, mail, overnight
courier, or personal delivery), and all Conversions shall be cashless and not
require further payment from Lender. Company shall deliver the Conversion Shares
from any Conversion to Lender in accordance with Section 7 below.

13.2.

Conversion Price. Subject to the adjustments set forth herein, the conversion
price (the “Conversion Price”) for each Conversion shall be equal to 60% (the
“Conversion Factor”) multiplied by the lowest Closing Bid Price in the twenty
(20) Trading Days immediately preceding the applicable Conversion. Additionally,
if at any time after the Effective Date, the Conversion Shares are not DTC
Eligible, then the then-current Conversion Factor will automatically be reduced
by 5% for all future Conversions. Finally, in addition to the Default Effect, if
any Major Default occurs after the Effective Date (other than an Event of
Default for failure to pay the Conversion Eligible Outstanding Balance on the
Maturity Date), the Conversion Factor shall automatically be reduced for all
future Conversions by an additional 5% for each of the first three (3) Major
Defaults that occur after the Effective Date (for the avoidance of doubt, each
occurrence of any Major Default shall be deemed to be a separate occurrence for
purposes of the foregoing reductions in Conversion Factor, even if the same
Major Default occurs three














--------------------------------------------------------------------------------

(3) separate times). For example, the first time the Conversion Shares are not
DTC Eligible, the Conversion Factor for future Conversions thereafter will be
reduced from 60% to 55% for purposes of this example. If, thereafter, there are
three (3) separate occurrences of a Major Default pursuant to Section 4.1(a),
then for purposes of this example the Conversion Factor would be reduced by 5%
for the first such occurrence, and so on for each of the second and third
occurrences of such Major Default.

14.

Defaults and Remedies.

14.1.

Defaults. The following are events of default under this Note (each, an “Event
of Default”): (26) Borrower fails to pay any principal, interest, fees, charges,
or any other amount when due and payable hereunder; (27) Company fails to
deliver any Conversion Shares in accordance with the terms hereof; (28) a
receiver, trustee or other similar official shall be appointed over Borrower or
a material part of its assets and such appointment shall remain uncontested for
twenty (20) days or shall not be dismissed or discharged within sixty (60) days;
(29) Borrower becomes insolvent or generally fails to pay, or admits in writing
its inability to pay, its debts as they become due, subject to applicable grace
periods, if any; (30) Borrower makes a general assignment for the benefit of
creditors; (31) Borrower files a petition for relief under any bankruptcy,
insolvency or similar law (domestic or foreign); (32) an involuntary bankruptcy
proceeding is commenced or filed against Borrower; (33) Borrower defaults or
otherwise fail to observe or perform any covenant, obligation, condition or
agreement of Borrower contained herein or in any other Transaction Document (as
defined in the Purchase Agreement), other than those specifically set forth in
this Section 4.1 and Section 4 of the Purchase Agreement; (34) any
representation, warranty or other statement made or furnished by or on behalf of
Borrower to Lender herein, in any Transaction Document, or otherwise in
connection with the issuance of this Note is false, incorrect, incomplete or
misleading in any material respect when made or furnished; (35) the occurrence
of a Fundamental Transaction without Lender’s prior written consent; (36)
Company fails to maintain the Share Reserve as required under the Purchase
Agreement; (37) Company effectuates a reverse split of its Common Stock without
twenty (20) Trading Days prior written notice to Lender; (38) any money
judgment, writ or similar process is entered or filed against Borrower or any
subsidiary of Borrower or any of its property or other assets for more than
$100,000.00, and shall remain unvacated, unbonded or unstayed for a period of
twenty (20) calendar days unless otherwise consented to by Lender; (39)
Company’s Common Stock fails to be DTC Eligible; (40) Borrower fails to observe
or perform any covenant set forth in Section 4 of the Purchase Agreement, or
(41) Borrower breaches any covenant or other term or condition contained in any
Other Agreements.

14.2.

Remedies. At any time and from time to time after Lender becomes aware of the
occurrence of any Event of Default, Lender may accelerate this Note by written
notice to Borrower, with the Conversion Eligible Outstanding Balance becoming
immediately due and payable in cash at the Mandatory Default Amount.
Notwithstanding the foregoing, at any time following the occurrence of any Event
of Default, Lender may, at its option, elect to increase the Outstanding Balance
by applying the Default Effect (subject to the limitation set forth below) via
written notice to Borrower without accelerating the Conversion Eligible
Outstanding Balance, in which event the Outstanding Balance shall be increased
as of the date of the occurrence of the applicable Event of Default pursuant to
the Default Effect, but the Conversion Eligible Outstanding Balance shall not be
immediately due and payable unless so declared by Lender (for the avoidance of
doubt, if Lender elects to apply the Default Effect pursuant to this sentence,
it shall reserve the right to declare the Conversion Eligible Outstanding
Balance immediately due and payable at any time and no such election by Lender
shall be deemed to be a waiver of its right to declare the Conversion Eligible
Outstanding Balance immediately due and payable as set forth herein unless
otherwise agreed to by Lender in writing). Notwithstanding the foregoing, upon
the occurrence of any Event of Default described in clauses (c), (d), (e), (f)
or (g) of Section 4.1, the Conversion Eligible Outstanding Balance as of the
date of acceleration shall become immediately and automatically due and payable
in cash at the Mandatory Default Amount, without any written notice required by
Lender. For the avoidance of doubt, Lender may continue making Conversions at
any time














--------------------------------------------------------------------------------

following an Event of Default until such time as the Conversion Eligible
Outstanding Balance is paid in full. Borrower further acknowledges and agrees
that Lender may continue making Conversions following any judgment or
arbitration award granted in favor of Lender until such time that the entire
judgment amount or arbitration award is paid in full. In such event, Borrower
and Lender agree that it is their expectation that any such judgment amount or
arbitration award that is converted will tack back to the Purchase Price Date
for purposes of determining the holding period under Rule 144 and Borrower
agrees that it will not take a contrary position in any filing, document,
letter, agreement or setting. In furtherance of the foregoing, Borrower and
Lender agree that all provisions of this Note and the other Transaction
Documents related to Conversions (including without limitation Sections 3, 4, 7,
8, and 9 of this Note as well as the TA Letter (as defined in the Purchase
Agreement) and the Share Issuance Resolution (as defined in the Purchase
Agreement)) shall survive any termination of such documents in conjunction with
any judgment or arbitration award granted with respect to this Note or any other
Transaction Document. Additionally, following the occurrence of any Event of
Default, Borrower may, at its option, pay any Conversion in cash instead of
Conversion Shares by paying to Lender on or before the applicable Delivery Date
(as defined below) a cash amount equal to the number of Conversion Shares set
forth in the applicable Conversion Notice multiplied by the highest intra-day
trading price of the Common Stock that occurs during the period beginning on the
date the applicable Event of Default occurred and ending on the date of the
applicable Conversion Notice. In connection with acceleration described herein,
Lender need not provide, and Borrower hereby waives, any presentment, demand,
protest or other notice of any kind, and Lender may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law. Such
acceleration may be rescinded and annulled by Lender at any time prior to
payment hereunder and Lender shall have all rights as a holder of the Note until
such time, if any, as Lender receives full payment pursuant to this Section 4.2.
No such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon. Nothing herein shall limit Lender’s right
to pursue any other remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to Company’s failure to timely deliver Conversion Shares upon
Conversion of the Notes as required pursuant to the terms hereof.

14.3.

Unconditional Obligation; No Offset. Borrower acknowledges that this Note is an
unconditional, valid, binding and enforceable obligation of Borrower not subject
to offset, deduction or counterclaim of any kind. Borrower hereby waives any
rights of offset it now has or may have hereafter against Lender, its successors
and assigns, and agrees to make the payments or Conversions called for herein in
accordance with the terms of this Note.

15.

Waiver. No waiver of any provision of this Note shall be effective unless it is
in the form of a writing signed by the party granting the waiver. No waiver of
any provision or consent to any prohibited action shall constitute a waiver of
any other provision or consent to any other prohibited action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver or consent in the future except to the extent
specifically set forth in writing.

16.

Effect of Certain Events.

16.1.

Adjustment Due to Distribution. If Company shall declare or make any
distribution of its assets (or rights to acquire its assets) to holders of
Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to Company’s stockholders in
cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”), then Lender shall be entitled, upon any
conversion of this Note after the date of record for determining stockholders
entitled to such Distribution, to receive the amount of such assets which would
have been payable to Lender with respect to the shares of Common Stock issuable
upon such














--------------------------------------------------------------------------------

conversion had Lender been the holder of such shares of Common Stock on the
record date for the determination of stockholders entitled to such Distribution.

16.2.

Adjustments for Stock Split. Notwithstanding anything herein to the contrary,
any references to share numbers or share prices shall be appropriately adjusted
for any stock dividend, stock split, stock combination or other similar
transaction.

17.

Method of Conversion Share Delivery. On or before the close of business on the
third (3rd) Trading Day following the date of delivery of a Conversion Notice
(the “Delivery Date”), Company shall deliver or cause to be delivered to Lender
or its broker (as designated in the Conversion Notice), via reputable overnight
courier, a certificate or certificates representing the aggregate number of
Conversion Shares to which Lender shall be entitled, registered in the name of
Lender or its designee. For the avoidance of doubt, Company has not met its
obligation to deliver Conversion Shares by the Delivery Date unless Lender or
its broker, as applicable, has actually received the certificate representing
the applicable Conversion Shares no later than the close of business on the
relevant Delivery Date pursuant to the terms set forth above. Moreover, and
notwithstanding anything to the contrary herein or in any other Transaction
Document, in the event Company or its transfer agent refuses to deliver any
Conversion Shares to Lender on grounds that such issuance is in violation of
Rule 144 under the Securities Act of 1933, as amended (“Rule 144”), Company
shall deliver or cause its transfer agent to deliver the applicable Conversion
Shares to Lender with a restricted securities legend, but otherwise in
accordance with the provisions of this Section 7. In conjunction therewith,
Company will also deliver to Lender a written opinion from its counsel or its
transfer agent’s counsel opining as to why the issuance of the applicable
Conversion Shares violates Rule 144.

18.

Conversion Delays. If Company fails to deliver Conversion Shares in accordance
with the timeframe stated in Section 7, Lender, at any time prior to selling all
of those Conversion Shares, may rescind in whole or in part that particular
Conversion attributable to the unsold Conversion Shares, with a corresponding
increase to the Outstanding Balance (any returned amount will tack back to the
Purchase Price Date for purposes of determining the holding period under Rule
144). In addition, for each Conversion, in the event that Conversion Shares are
not delivered by the fourth Trading Day (inclusive of the day of the
Conversion), a late fee equal to the greater of (a) $500.00 and (b) 2% of the
applicable Conversion Share Value rounded to the nearest multiple of $100.00
(but in any event the cumulative amount of such late fees for each Conversion
shall not exceed 200% of the applicable Conversion Share Value) will be assessed
for each day after the third Trading Day (inclusive of the day of the
Conversion) until Conversion Share delivery is made; and such late fee will be
added to the Outstanding Balance (such fees, the “Conversion Delay Late Fees”).
For illustration purposes only, if Lender delivers a Conversion Notice to
Company pursuant to which Company is required to deliver 100,000 Conversion
Shares to Lender and on the Delivery Date such Conversion Shares have a
Conversion Share Value of $20,000.00 (assuming a Closing Trade Price on the
Delivery Date of $0.20 per share of Common Stock), then in such event a
Conversion Delay Late Fee in the amount of $500.00 per day (the greater of
$500.00 per day and $20,000.00 multiplied by 2%, which is $400.00) would be
added to the Outstanding Balance of the Note until such Conversion Shares are
delivered to Lender. For purposes of this example, if the Conversion Shares are
delivered to Lender twenty (20) days after the applicable Delivery Date, the
total Conversion Delay Late Fees that would be added to the Outstanding Balance
would be $10,000.00 (20 days multiplied by $500.00 per day). If the Conversion
Shares are delivered to Lender one hundred (100) days after the applicable
Delivery Date, the total Conversion Delay Late Fees that would be added to the
Outstanding Balance would be $40,000.00 (100 days multiplied by $500.00 per day,
but capped at 200% of the Conversion Share Value).

19.

Ownership Limitation. Notwithstanding anything to the contrary contained in this
Note or the other Transaction Documents, if at any time Lender shall or would be
issued shares of Common Stock














--------------------------------------------------------------------------------

under any of the Transaction Documents, but such issuance would cause Lender
(together with its affiliates) to beneficially own a number of shares exceeding
4.99% of the number of shares of Common Stock outstanding on such date
(including for such purpose the shares of Common Stock issuable upon such
issuance) (the “Maximum Percentage”), then Company must not issue to Lender
shares of Common Stock which would exceed the Maximum Percentage. For purposes
of this section, beneficial ownership of Common Stock will be determined
pursuant to Section 13(d) of the 1934 Act. The shares of Common Stock issuable
to Lender that would cause the Maximum Percentage to be exceeded are referred to
herein as the “Ownership Limitation Shares”. Company will reserve the Ownership
Limitation Shares for the exclusive benefit of Lender. From time to time, Lender
may notify Company in writing of the number of the Ownership Limitation Shares
that may be issued to Lender without causing Lender to exceed the Maximum
Percentage. Upon receipt of such notice, Company shall be unconditionally
obligated to immediately issue such designated shares to Lender, with a
corresponding reduction in the number of the Ownership Limitation Shares.
Notwithstanding the foregoing, the term “4.99%” above shall be replaced with
“9.99%” at such time as the Market Capitalization is less than $10,000,000.00.
Notwithstanding any other provision contained herein, if the term “4.99%” is
replaced with “9.99%” pursuant to the preceding sentence, such increase to
“9.99%” shall remain at 9.99% until increased, decreased or waived by Lender as
set forth below. By written notice to Company, Lender may increase, decrease or
waive the Maximum Percentage as to itself but any such waiver will not be
effective until the 61st day after delivery thereof. The foregoing 61-day notice
requirement is enforceable, unconditional and non-waivable and shall apply to
all affiliates and assigns of Lender.

20.

Payment of Collection Costs. If this Note is placed in the hands of an attorney
for collection or enforcement prior to commencing arbitration or legal
proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys’ fees and disbursements. Borrower also agrees to
pay for any costs, fees or charges of its transfer agent that are charged to
Lender pursuant to any Conversion or issuance of shares pursuant to this Note.

21.

Opinion of Counsel. In the event that an opinion of counsel is needed for any
matter related to this Note, Lender has the right to have any such opinion
provided by its counsel. Lender also has the right to have any such opinion
provided by Borrower’s counsel.

22.

Governing Law; Venue. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of Utah, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Utah or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Utah. The provisions set forth in the Purchase Agreement to determine the
proper venue for any disputes are incorporated herein by this reference.

23.

Resolution of Disputes.

23.1.

Arbitration of Disputes. By its acceptance of this Note, each party agrees to be
bound by the Arbitration Provisions (as defined in the Purchase Agreement) set
forth as an exhibit to the Purchase Agreement.

23.2.

Calculation Disputes. Notwithstanding the Arbitration Provisions, in the case of
a dispute as to any Calculation (as defined in the Purchase Agreement), such
dispute will be resolved in the manner set forth in the Purchase Agreement.














--------------------------------------------------------------------------------



24.

Cancellation. After repayment or conversion of the entire Conversion Eligible
Outstanding Balance, this Note shall be deemed paid in full, shall automatically
be deemed canceled, and shall not be reissued.

25.

Amendments. The prior written consent of both parties hereto shall be required
for any change or amendment to this Note.

26.

Assignments. Borrower may not assign this Note without the prior written consent
of Lender. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by Lender without the
consent of Borrower.

27.

Time is of the Essence. Time is expressly made of the essence with respect to
each and every provision of this Note and the documents and instruments entered
into in connection herewith.

28.

Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.”

29.

Liquidated Damages. Lender and Borrower agree that in the event Borrower fails
to comply with any of the terms or provisions of this Note, Lender’s damages
would be uncertain and difficult (if not impossible) to accurately estimate
because of the parties’ inability to predict future interest rates, future share
prices, future trading volumes and other relevant factors. Accordingly, Lender
and Borrower agree that any fees, balance adjustments, or other charges assessed
under this Note are not penalties but instead are intended by the parties to be,
and shall be deemed, liquidated damages (under Lender’s and Borrower’s
expectations that any such liquidated damages will tack back to the Purchase
Price Date for purposes of determining the holding period under Rule 144).

30.

Waiver of Jury Trial. EACH OF LENDER AND BORROWER IRREVOCABLY WAIVES ANY AND ALL
RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR THE RELATIONSHIPS OF THE
PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO
DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW,
RULE OR REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS
KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

31.

Voluntary Agreement. Borrower has carefully read this Note and has asked any
questions needed for Borrower to understand the terms, consequences and binding
effect of this Note and fully understand them. Borrower has had the opportunity
to seek the advice of an attorney of Borrower’s choosing, or has waived the
right to do so, and is executing this Note voluntarily and without any duress or
undue influence by Lender or anyone else.

32.

Severability. If any part of this Note is construed to be in violation of any
law, such part shall be modified to achieve the objective of Borrower and Lender
to the fullest extent permitted by law and the balance of this Note shall remain
in full force and effect.

[Remainder of page intentionally left blank; signature page follows]














--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

COMPANY:

GLOBAL BOATWORKS HOLDINGS, INC.







By:

Name:

Title:




BOATWORKS:




GLOBAL BOATWORKS LLC







By:

Name:

Title:







ACKNOWLEDGED, ACCEPTED AND AGREED:

LENDER:

TONAQUINT, INC.










By: _________________________

       John M. Fife, President










STATE OF FLORIDA

)

:ss

COUNTY OF __________

)




On this ____ day of ______________, 2016, personally appeared before me
___________________, personally known to me to be ____________________ of Global
Boatworks Holdings, Inc., a Florida corporation, who acknowledged before me that
he signed the foregoing instrument as ____________________ for said corporation.




WITNESS my hand and official seal.










Notary Public














--------------------------------------------------------------------------------



STATE OF FLORIDA

)

:ss

COUNTY OF __________

)




On this ____ day of ______________, 2016, personally appeared before me
___________________, personally known to me to be ____________________ of Global
Boatworks LLC, a Florida limited liability company, who acknowledged before me
that he signed the foregoing instrument as ____________________ for said limited
liability company.




WITNESS my hand and official seal.










Notary Public
































--------------------------------------------------------------------------------







ATTACHMENT 1

DEFINITIONS




For purposes of this Note, the following terms shall have the following
meanings:

A1.

“Bloomberg” means Bloomberg L.P. (or if that service is not then reporting the
relevant information regarding the Common Stock, a comparable reporting service
of national reputation selected by Lender and reasonably satisfactory to
Company).

A2.

“Closing Bid Price” and “Closing Trade Price” means the last closing bid price
and last closing trade price, respectively, for the Common Stock on its
principal market, as reported by Bloomberg, or, if its principal market begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price (as the case may be) then the last bid price or
last trade price, respectively, of the Common Stock prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if its principal market is not the
principal securities exchange or trading market for the Common Stock, the last
closing bid price or last trade price, respectively, of the Common Stock on the
principal securities exchange or trading market where the Common Stock is listed
or traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of the Common Stock in the
over-the-counter market on the electronic bulletin board for the Common Stock as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for the Common Stock by Bloomberg, the average of the
bid prices, or the ask prices, respectively, of any market makers for the Common
Stock as reported by OTC Markets Group, Inc., and any successor thereto. If the
Closing Bid Price or the Closing Trade Price cannot be calculated for the Common
Stock on a particular date on any of the foregoing bases, the Closing Bid Price
or the Closing Trade Price (as the case may be) of the Common Stock on such date
shall be the fair market value as mutually determined by Lender and Company. If
Lender and Company are unable to agree upon the fair market value of the Common
Stock, then such dispute shall be resolved in accordance with the procedures in
Section 13.2. All such determinations shall be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during such period.

A3.

“Conversion Eligible Outstanding Balance” means the Outstanding Balance of this
Note less (i) any portion of the Maximum Additional Purchase Price (as defined
in the Purchase Agreement) that has not been delivered to Borrower, and (ii) the
amount of the OID that has not yet been earned (i.e., the portion of the OID
allocated to the unfunded portion of the Maximum Additional Purchase Price).  

A4.

“Default Effect” means multiplying the Conversion Eligible Outstanding Balance
as of the date the applicable Event of Default occurred by (a) 15% for each
occurrence of any Major Default, or (b) 5% for each occurrence of any Minor
Default, and then adding the resulting product to the Outstanding Balance as of
the date the applicable Event of Default occurred, with the sum of the foregoing
then becoming the Outstanding Balance under this Note as of the date the
applicable Event of Default occurred; provided that the Default Effect may only
be applied three (3) times hereunder with respect to Major Defaults and three
(3) times hereunder with respect to Minor Defaults; and provided further that
the Default Effect shall not apply to any Event of Default pursuant to Section
4.1(b) hereof.

A5.

“DTC” means the Depository Trust Company or any successor thereto.

A6.

“DTC Eligible” means, with respect to the Common Stock, that such Common Stock
is eligible to be deposited in certificate form at the DTC, cleared and
converted into electronic shares by the DTC and held in the name of the clearing
firm servicing Lender’s brokerage firm for the benefit of Lender.

A7.

“Fundamental Transaction” means that (a) (i) Borrower or any of its subsidiaries
shall, directly or indirectly, in one or more related transactions, consolidate
or merge with or into (whether or not Borrower or any of its subsidiaries is the
surviving corporation) any other person or entity, or (ii) Borrower or any of
its subsidiaries shall, directly or indirectly, in one or more related
transactions, sell, lease, license, assign, transfer, convey or otherwise
dispose of all or substantially all of its respective properties or assets to
any other person or entity, or (iii) Borrower or any of its subsidiaries shall,
directly or indirectly, in one or more related transactions, allow any other
person or entity to make a purchase, tender or exchange offer that is accepted
by the holders of more than 50% of the outstanding shares of voting stock of
Borrower (not including any shares of voting stock of Borrower held by the
person or persons making or party to, or associated or affiliated with the
persons or entities making or party to, such purchase, tender or exchange
offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in











--------------------------------------------------------------------------------







one or more related transactions, consummate a stock or share purchase agreement
or other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with any other person or
entity whereby such other person or entity acquires more than 50% of the
outstanding shares of voting stock of Borrower (not including any shares of
voting stock of Borrower held by the other persons or entities making or party
to, or associated or affiliated with the other persons or entities making or
party to, such stock or share purchase agreement or other business combination),
or (v) Borrower or any of its subsidiaries shall, directly or indirectly, in one
or more related transactions, reorganize, recapitalize or reclassify the Common
Stock, other than an increase in the number of authorized shares of Company’s
Common Stock or Boatworks’s membership units or interests, or (b) any “person”
or “group” (as these terms are used for purposes of Sections 13(d) and 14(d) of
the 1934 Act and the rules and regulations promulgated thereunder) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding voting stock of Company.

A8.

“Major Default” means any Event of Default occurring under Sections 4.1(a),
4.1(k), or 4.1(o) of this Note.

A9.

“Mandatory Default Amount” means the greater of (a) the Outstanding Balance
divided by the Conversion Price on the date the Mandatory Default Amount is
demanded, multiplied by the VWAP on the date the Mandatory Default Amount is
demanded, or (b) the Outstanding Balance following the application of the
Default Effect.

A10.

“Market Capitalization” means a number equal to (a) the average VWAP of the
Common Stock for the immediately preceding fifteen (15) Trading Days, multiplied
by (b) the aggregate number of outstanding shares of Common Stock as reported on
Company’s most recently filed Form 10-Q or Form 10-K.

A11.

“Minor Default” means any Event of Default that is not a Major Default.

A12.

“OID” means an original issue discount.

A13.

“Other Agreements” means, collectively, (a) all existing and future agreements
and instruments between, among or by Borrower (or an affiliate), on the one
hand, and Lender (or an affiliate), on the other hand, and (b) any financing
agreement or a material agreement that affects Borrower’s ongoing business
operations.

A14.

“Outstanding Balance” means as of any date of determination, the Purchase Price,
as reduced or increased, as the case may be, pursuant to the terms hereof for
payment, Conversion, offset, or otherwise, plus the OID, the Transaction Expense
Amount, accrued but unpaid interest, collection and enforcements costs
(including attorneys’ fees) incurred by Lender, transfer, stamp, issuance and
similar taxes and fees related to Conversions, and any other fees or charges
(including without limitation Conversion Delay Late Fees) incurred under this
Note.

A15.

“Purchase Price Date” means the date the Initial Cash Purchase Price is
delivered by Lender to Borrower.

A16.

“Trading Day” means any day on which the New York Stock Exchange is open for
trading.

A17.

“VWAP” means the volume weighted average price of the Common stock on the
principal market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.




EXHIBIT A

Tonaquint, Inc.

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601




Global Boatworks Holdings, Inc.

Date: __________________

      

Attn: Robert Rowe, CEO

2637 Atlantic Blvd. #134

Pompano Beach, Florida 33062














--------------------------------------------------------------------------------







CONVERSION NOTICE




The above-captioned Lender hereby gives notice to Global Boatworks Holdings,
Inc., a Florida corporation (the “Borrower”), pursuant to that certain Secured
Convertible Promissory Note made by Borrower in favor of Lender on August 4,
2016 (the “Note”), that Lender elects to convert the portion of the Note balance
set forth below into fully paid and non-assessable shares of Common Stock of
Borrower as of the date of conversion specified below. Said conversion shall be
based on the Conversion Price set forth below. In the event of a conflict
between this Conversion Notice and the Note, the Note shall govern, or, in the
alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Conversion Notice to conform to the Note. Capitalized
terms used in this notice without definition shall have the meanings given to
them in the Note.



A.

Date of Conversion:

____________

B.

Conversion #:

 ____________

C.

Conversion Amount:

 ____________

D.

Conversion Price:  _______________

E.

Conversion Shares:  _______________ (C divided by D)

F.

Remaining Outstanding Balance of Note:  ____________*

G.

Remaining Conversion Eligible Outstanding Balance of Note:  ____________*

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Conversion Notice and such Transaction Documents.




So that DTC processing can begin, please deliver, via reputable overnight
courier, a certificate representing DTC Eligible Conversion Shares to:




Name:

_____________________________________

Address:

_____________________________________

_____________________________________




To the extent the Conversion Shares are not DTC Eligible, please deliver, via
reputable overnight courier, a certificate representing the non-DTC Eligible
Conversion Shares to the party at the address set forth above.

Sincerely,




Lender:




TONAQUINT, INC.




By: _________________________

       John M. Fife, President











--------------------------------------------------------------------------------










SECURITY AGREEMENT


THIS SECURITY AGREEMENT (this “Agreement”), dated as of August 4, 2016, is
executed by Global Boatworks Holdings, Inc., a Florida corporation (“Debtor”),
in favor of Tonaquint, Inc., a Utah corporation (“Secured Party”).  

A.

Debtor, together with Global Boatworks LLC, a Florida limited liability company
and subsidiary of Debtor, has issued to Secured Party a certain Secured
Convertible Promissory Note of even date herewith, as may be amended from time
to time, in the original face amount of $610,000.00 (the “Note”).

B.

In order to induce Secured Party to extend the credit evidenced by the Note,
Debtor has agreed to enter into this Agreement and to grant Secured Party a
security interest in the Collateral (as defined below).

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:

33.

Definitions and Interpretation. When used in this Agreement, the following terms
have the following respective meanings:

“Collateral” has the meaning given to that term in Section 2 hereof.

“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the UCC or
comparable law of any jurisdiction.

“Intellectual Property” means all patents, trademarks, service marks, trade
names, copyrights, trade secrets, licenses (software or otherwise), information,
 know-how,  inventions, discoveries, published and unpublished works of
authorship, processes, any and all other proprietary rights, and all rights
corresponding to all of the foregoing throughout the world, now owned and
existing or hereafter arising, created or acquired.




“Obligations” means (a) all loans, advances, future advances, debts, liabilities
and obligations, howsoever arising, owed by Debtor to Secured Party or any
affiliate of Secured Party of every kind and description, now existing or
hereafter arising, whether created by the Note, this Agreement, that certain
Securities Purchase Agreement of even date herewith, entered into by and between
Debtor and Secured Party (the “Purchase Agreement”), any other Transaction
Documents (as defined in the Purchase Agreement), any other promissory note
issued by Debtor in favor of Secured Party (or any affiliate of Secured Party),
any modification or amendment to any of the foregoing, guaranty of payment or
other contract or by a quasi-contract, tort, statute or other operation of law,
whether incurred or owed directly to Secured Party or as an affiliate of Secured
Party or acquired by Secured Party or an affiliate of Secured Party by purchase,
pledge or otherwise, (b) all costs and expenses, including attorneys’ fees,
incurred by Secured Party or any affiliate of Secured Party in connection with
the Note or in connection with the collection or enforcement of any portion of
the indebtedness, liabilities or obligations described in the foregoing clause
(a), (c) the payment of all other sums, with interest thereon,











--------------------------------------------------------------------------------







advanced in accordance herewith to protect the security of this Agreement, and
(d) the performance of the covenants and agreements of Debtor contained in this
Agreement and all other Transaction Documents.

“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established, and (b) Liens in favor of Secured Party
under this Agreement or arising under the other Transaction Documents.

“UCC” means the Uniform Commercial Code as in effect in the state whose laws
would govern the security interest in, including without limitation the
perfection thereof, and foreclosure of the applicable Collateral.

Unless otherwise defined herein, all terms defined in the UCC have the
respective meanings given to those terms in the UCC.

34.

Grant of Security Interest. As security for the Obligations, Debtor hereby
pledges to Secured Party and grants to Secured Party a security interest in all
right, title, interest, claims and demands of Debtor in and to the property
described in Schedule A hereto, and all replacements, proceeds, products, and
accessions thereof (collectively, the “Collateral”).

35.

Authorization to File Financing Statements. Debtor hereby irrevocably authorizes
Secured Party at any time and from time to time to file in any filing office in
any Uniform Commercial Code jurisdiction or other jurisdiction of Debtor or its
subsidiaries (including without limitation Florida) any financing statements or
documents having a similar effect and amendments thereto that provide any other
information required by the Uniform Commercial Code (or similar law of any
non-United States jurisdiction, if applicable) of such state or jurisdiction for
the sufficiency or filing office acceptance of any financing statement or
amendment, including whether Debtor is an organization, the type of organization
and any organization identification number issued to Debtor. Debtor agrees to
furnish any such information to Secured Party promptly upon Secured Party’s
request.

36.

General Representations and Warranties. Debtor represents and warrants to
Secured Party that (a) Debtor is the owner of the Collateral and that no other
person has any right, title, claim or interest (by way of Lien or otherwise) in,
against or to the Collateral, other than Permitted Liens, (b) upon the filing of
UCC-1 financing statements with the Florida Secretary of State, Secured Party
shall have a perfected first-position security interest in the Collateral to the
extent that a security interest in the Collateral can be perfected by such
filing, except for Permitted Liens; (c) Debtor has received at least a
reasonably equivalent value in exchange for entering into this Agreement, (d)
Debtor is not insolvent, as defined in any applicable state or federal statute,
nor will Debtor be rendered insolvent by the execution and delivery of this
Agreement to Secured Party; and (e) as such, this Agreement is a valid and
binding obligation of Debtor.

37.

Additional Covenants. Debtor hereby agrees:

37.1.

to perform all acts that may be necessary to maintain, preserve, protect and
perfect in the Collateral, the Lien granted to Secured Party therein, and the
perfection and priority of such Lien;

37.2.

to procure, execute (including endorse, as applicable), and deliver from time to
time any endorsements, assignments, financing statements, certificates of title,
and all other instruments, documents and/or writings reasonably deemed necessary
or appropriate by Secured Party to perfect, maintain and protect Secured Party’s
Lien hereunder and the priority thereof;











--------------------------------------------------------------------------------







37.3.

to provide at least fifteen (15) days prior written notice to Secured Party of
any of the following events: (a) any changes or alterations of Debtor’s name,
(b) any changes with respect to Debtor’s address or principal place of business,
and (c) the formation of any subsidiaries of Debtor;

37.4.

upon the occurrence of an Event of Default (as defined in the Note) under the
Note and, thereafter, at Secured Party’s request, to endorse (up to the
outstanding amount under such promissory notes at the time of Secured Party’s
request), assign and deliver any promissory notes included in the Collateral to
Secured Party, accompanied by such instruments of transfer or assignment duly
executed in blank as Secured Party may from time to time specify;

37.5.

to the extent the Collateral is not delivered to Secured Party pursuant to this
Agreement, to keep the Collateral at the principal office of Debtor (unless
otherwise agreed to by Secured Party in writing), and not to relocate the
Collateral to any other locations without the prior written consent of Secured
Party;

37.6.

not to sell or otherwise dispose, or offer to sell or otherwise dispose, of the
Collateral or any interest therein (other than inventory in the ordinary course
of business); provided, however, that Debtor shall be permitted to sell its
floating custom home/vessel known as the “Miss Leah” so long as it pays to
Secured Party the sum of $200,000.00 (to be applied towards the Obligations) as
a condition to, and in connection with the sale of such floating custom
home/vessel;  

37.7.

not to, directly or indirectly, allow, grant or suffer to exist any Lien upon
any of the Collateral, other than Permitted Liens;

37.8.

not to grant any license or sublicense under any of its Intellectual Property,
or enter into any other agreement with respect to any of its Intellectual
Property, except in the ordinary course of Debtor’s business;

37.9.

to the extent commercially reasonable and in Debtor’s good faith business
judgment: (a) to file and prosecute diligently any patent, trademark or service
mark applications pending as of the date hereof or hereafter until all
Obligations shall have been paid in full, (b) to make application on unpatented
but patentable inventions and on trademarks and service marks, (c) to preserve
 and maintain all rights in all of its Intellectual Property, and (d) to ensure
that all of its Intellectual Property is and remains enforceable. Any and all
costs and expenses incurred in connection with each of Debtor’s obligations
under this Section 5.9 shall be borne by Debtor. Debtor shall not knowingly and
unreasonably abandon any right to file a patent, trademark or service mark
application, or abandon any pending patent application, or any other of its
Intellectual Property, without the prior written consent of Secured Party except
for Intellectual Property that Debtor determines, in the exercise of its good
faith business judgment, is not or is no longer material to its business;

37.10.

upon the request of Secured Party at any time or from time to time, and at the
sole cost and expense (including, without limitation, reasonable attorneys’
fees) of Debtor, Debtor shall take all actions and execute and deliver any and
all instruments, agreements, assignments, certificates and/or documents
reasonably required by Secured Party to collaterally assign any and all of
Debtor’s foreign patent, copyright and trademark registrations and applications
now owned or hereafter acquired to and in favor of Secured Party; and

37.11.

at any time amounts paid by Secured Party under the Transaction Documents are
used to purchase Collateral, Debtor shall perform all acts that may be
necessary, and otherwise fully cooperate with Secured Party, to cause (a) any
such amounts paid by Secured Party to be disbursed directly to the sellers of
any such Collateral, (b) all certificates of title pertaining to such Collateral
(as











--------------------------------------------------------------------------------







applicable) to be properly filed and reissued to reflect Secured Party’s Lien on
such Collateral, and (c) all such reissued certificates of title to be delivered
to and held by Secured Party.

38.

Authorized Action by Secured Party. Debtor hereby irrevocably appoints Secured
Party as its attorney-in-fact (which appointment is coupled with an interest)
and agrees that Secured Party may perform (but Secured Party shall not be
obligated to and shall incur no liability to Debtor or any third party for
failure so to do) any act which Debtor is obligated by this Agreement to
perform, and to exercise such rights and powers as Debtor might exercise with
respect to the Collateral, including the right to (a) collect by legal
proceedings or otherwise and endorse, receive and receipt for all dividends,
interest, payments, proceeds and other sums and property now or hereafter
payable on or on account of the Collateral; (b) enter into any extension,
reorganization, deposit, merger, consolidation or other agreement pertaining to,
or deposit, surrender, accept, hold or apply other property in exchange for the
Collateral; (c) make any compromise or settlement, and take any action Secured
Party deems advisable, with respect to the Collateral, including without
limitation bringing a suit in Secured Party’s own name to enforce any
Intellectual Property; (d) endorse Debtor’s name on all applications, documents,
papers and instruments necessary or desirable for Secured Party in the use of
any Intellectual Property; (e) grant or issue any exclusive or non-exclusive
license under any Intellectual Property to any person or entity; (f) assign,
pledge, sell, convey or otherwise transfer title in or dispose of any
Intellectual Property to any person or entity; (g) cause the Commissioner of
Patents and Trademarks, United States Patent and Trademark Office (or as
appropriate, such equivalent agency in foreign countries) to issue any and all
patents and related rights and applications to Secured Party as the assignee of
Debtor’s entire interest therein; (h) file a copy of this Agreement with any
governmental agency, body or authority, including without limitation the United
States Patent and Trademark Office and, if applicable, the United States
Copyright Office or Library of Congress, at the sole cost and expense of Debtor;
(i) insure, process and preserve the Collateral; (j) pay any indebtedness of
Debtor relating to the Collateral; (k) execute and file UCC financing statements
and other documents, certificates, instruments and agreements with respect to
the Collateral or as otherwise required or permitted hereunder; and (l) take any
and all appropriate action and execute any and all documents and instruments
that may be necessary or useful to accomplish the purposes of this Agreement;
provided, however, that Secured Party shall not exercise any such powers granted
pursuant to clauses (a) through (g) above prior to the occurrence of an Event of
Default and shall only exercise such powers during the continuance of an Event
of Default. The powers conferred on Secured Party under this Section 6 are
solely to protect its interests in the Collateral and shall not impose any duty
upon it to exercise any such powers. Secured Party shall be accountable only for
the amounts that it actually receives as a result of the exercise of such
powers, and neither Secured Party nor any of its stockholders, directors,
officers, managers, employees or agents shall be responsible to Debtor for any
act or failure to act, except with respect to Secured Party’s own gross
negligence or willful misconduct. Nothing in this Section 6 shall be deemed an
authorization for Debtor to take any action that it is otherwise expressly
prohibited from undertaking by way of other provision of this Agreement.

39.

Default and Remedies.

39.1.

Default. Debtor shall be deemed in default under this Agreement upon the
occurrence of an Event of Default.

39.2.

Remedies. Upon the occurrence of any such Event of Default, Secured Party shall
have the rights of a secured creditor under the UCC, all rights granted by this
Agreement and by law, including, without limiting the foregoing, (a) the right
to require Debtor to assemble the Collateral and make it available to Secured
Party at a place to be designated by Secured Party, and (b) the right to take
possession of the Collateral, and for that purpose Secured Party may enter upon
premises on which the Collateral may be situated and remove the Collateral
therefrom. Debtor hereby agrees that fifteen (15) days’ notice of a public sale
of any Collateral or notice of the date after which a private sale of any











--------------------------------------------------------------------------------







Collateral may take place is reasonable. In addition, Debtor waives any and all
rights that it may have to a judicial hearing in advance of the enforcement of
any of Secured Party’s rights and remedies hereunder, including, without
limitation, Secured Party’s right following an Event of Default to take
immediate possession of Collateral and to exercise Secured Party’s rights and
remedies with respect thereto. Secured Party may also have a receiver appointed
to take charge of all or any portion of the Collateral and to exercise all
rights of Secured Party under this Agreement. Secured Party may exercise any of
its rights under this Section 7.2 without demand or notice of any kind. The
remedies in this Agreement, including without limitation this Section 7.2, are
in addition to, not in limitation of, any other right, power, privilege, or
remedy, either in law, in equity, or otherwise, to which Secured Party may be
entitled. No failure or delay on the part of Secured party in exercising any
right, power, or remedy will operate as a waiver thereof, nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right hereunder. All of Secured Party’s rights and
remedies, whether evidenced by this Agreement or by any other agreement,
instrument or document shall be cumulative and may be exercised singularly or
concurrently.

39.3.

Standards for Exercising Rights and Remedies. To the extent that applicable law
imposes duties on Secured Party to exercise remedies in a commercially
reasonable manner, Debtor acknowledges and agrees that it is not commercially
unreasonable for Secured Party (a) to fail to incur expenses reasonably deemed
significant by Secured Party to prepare Collateral for disposition, (b) to fail
to obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (c) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (d) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as Debtor, for expressions of interest in acquiring all or any
portion of the Collateral, (g) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the Collateral is of a
specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Secured Party
in the collection or disposition of any of the Collateral. Debtor acknowledges
that the purpose of this Section is to provide non-exhaustive indications of
what actions or omissions by Secured Party would fulfill Secured Party’s duties
under the UCC in Secured Party’s exercise of remedies against the Collateral and
that other actions or omissions by Secured Party shall not be deemed to fail to
fulfill such duties solely on account of not being indicated in this Section.
Without limitation upon the foregoing, nothing contained in this Section shall
be construed to grant any rights to Debtor or to impose any duties on Secured
Party that would not have been granted or imposed by this Agreement or by
applicable law in the absence of this Section.

39.4.

Marshalling. Secured Party shall not be required to marshal any present or
future Collateral for, or other assurances of payment of, the Obligations or to
resort to such Collateral or other assurances of payment in any particular
order, and all of its rights and remedies hereunder and in respect of such
Collateral and other assurances of payment shall be cumulative and in addition
to all other rights and remedies, however existing or arising. To the extent
that it lawfully may, Debtor hereby agrees that it will not invoke any law
relating to the marshalling of Collateral which might cause delay in or impede
the











--------------------------------------------------------------------------------







enforcement of Secured Party’s rights and remedies under this Agreement or under
any other instrument creating or evidencing any of the Obligations or under
which any of the Obligations is outstanding or by which any of the Obligations
is secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, Debtor hereby irrevocably waives the benefits of all such laws.

39.5.

Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Secured Party at the
time of, or received by Secured Party after, the occurrence of an Event of
Default) shall be paid to and applied as follows:

(a)

First, to the payment of reasonable costs and expenses, including all amounts
expended to preserve the value of the Collateral, of foreclosure or suit, if
any, and of such sale and the exercise of any other rights or remedies, and of
all proper fees, expenses, liability and advances, including reasonable legal
expenses and attorneys’ fees, incurred or made hereunder by Secured Party;

(b)

Second, to the payment to Secured Party of the amount then owing or unpaid on
the Note (to be applied first to accrued interest and fees and second to
outstanding principal) and all amounts owed under any of the other Transaction
Documents or other documents included within the Obligations; and

(c)

Third, to the payment of the surplus, if any, to Debtor, its successors and
assigns, or to whosoever may be lawfully entitled to receive the same.

In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.

40.

Miscellaneous.

40.1.

Notices. Any notice required or permitted hereunder shall be given in the manner
provided in the subsection titled “Notices” in the Purchase Agreement, the terms
of which are incorporated herein by this reference.

40.2.

Non-waiver. No failure or delay on Secured Party’s part in exercising any right
hereunder shall operate as a waiver thereof or of any other right nor shall any
single or partial exercise of any such right preclude any other further exercise
thereof or of any other right.

40.3.

Amendments and Waivers. This Agreement may not be amended or modified, nor may
any of its terms be waived, except by written instruments signed by Debtor and
Secured Party. Each waiver or consent under any provision hereof shall be
effective only in the specific instances for the purpose for which given.

40.4.

Assignment. This Agreement shall be binding upon and inure to the benefit of
Secured Party and Debtor and their respective successors and assigns; provided,
however, that Debtor may not sell, assign or delegate rights and obligations
hereunder without the prior written consent of Secured Party.

40.5.

Cumulative Rights, etc. The rights, powers and remedies of Secured Party under
this Agreement shall be in addition to all rights, powers and remedies given to
Secured Party by virtue of any applicable law, rule or regulation of any
governmental authority, or the Note, all of which rights, powers, and remedies
shall be cumulative and may be exercised successively or concurrently without
impairing Secured Party’s rights hereunder. Debtor waives any right to require
Secured Party to proceed











--------------------------------------------------------------------------------







against any person or entity or to exhaust any Collateral or to pursue any
remedy in Secured Party’s power.

40.6.

Partial Invalidity. If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.

40.7.

Expenses. Debtor shall pay on demand all reasonable fees and expenses, including
reasonable attorneys’ fees and expenses, incurred by Secured Party in connection
with the custody, preservation or sale of, or other realization on, any of the
Collateral or the enforcement or attempt to enforce any of the Obligations which
are not performed as and when required by this Agreement.

40.8.

Entire Agreement. This Agreement and the other Transaction Documents, taken
together, constitute and contain the entire agreement of Debtor and Secured
Party with respect to this particular matter and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
between the parties, whether written or oral, respecting the subject matter
hereof.

40.9.

Governing Law; Venue. Except as otherwise specifically set forth herein, the
parties expressly agree that this Agreement shall be governed solely by the laws
of the State of Utah, without giving effect to the principles thereof regarding
the conflict of laws; provided, however, that enforcement of Secured Party’s
rights and remedies against the Collateral as provided herein will be subject to
the UCC. The provisions set forth in the Purchase Agreement to determine the
proper venue for any disputes are incorporated herein by this reference.

40.10.

Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE RELATIONSHIPS OF
THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS
TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE,
LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT IT IS
KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.

40.11.

Purchase Agreement; Arbitration of Disputes. By executing this Agreement, each
party agrees to be bound by the terms, conditions and general provisions of the
Purchase Agreement and the other Transaction Documents, including without
limitation the Arbitration Provisions (as defined in the Purchase Agreement) set
forth as an exhibit to the Purchase Agreement.

40.12.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be an original and all of which together shall constitute one
instrument. Any electronic copy of a party’s executed counterpart will be deemed
to be an executed original.

40.13.

Time of the Essence. Time is expressly made of the essence with respect to each
and every provision of this Agreement.

[Remainder of page intentionally left blank; signature page follows]











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Secured Party and Debtor have caused this Agreement to be
executed as of the day and year first above written.

SECURED PARTY:




TONAQUINT, INC.










By: _________________________

       John M. Fife, President







DEBTOR:




GLOBAL BOATWORKS HOLDINGS, INC.







By:

Name:

Title:







SCHEDULE A

TO SECURITY AGREEMENT




All right, title, interest, claims and demands of Debtor in and to all of
Debtor’s assets, including without limitation, the following property:




1.

All boats, houseboats, and other custom home/vessels (and all materials and
other parts used in the construction thereof for any such boats, houseboats and
custom home/vessels that are in the process of being constructed), including
without limitation the custom home/vessel to be known as the “Luxuria I” (HIN
ADX15001J516), which is in the process of being constructed substantially in
accordance with the rendering attached hereto.




2.

All membership interests in Debtor’s wholly owned subsidiary Global Boatworks
LLC, a Florida limited liability company.  




3.

All customer accounts, insurance contracts, and clients underlying such
insurance contracts.




4.

All goods and equipment now owned or hereafter acquired, including, without
limitation, all laboratory equipment, computer equipment, office equipment,
machinery, fixtures, vehicles, and any interest in any of the foregoing, and all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing, wherever located;




5.

All inventory now owned or hereafter acquired, including, without limitation,
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products including such inventory as is temporarily
out of Debtor’s custody or possession or in transit and including any returns
upon any accounts or other proceeds, including insurance proceeds, resulting
from the sale or disposition of any of the foregoing and any documents of title
representing











--------------------------------------------------------------------------------







any of the above, and Debtor’s books relating to any of the foregoing;




6.

All accounts receivable, contract rights, general intangibles, healthcare
insurance receivables, payment intangibles and commercial tort claims, now owned
or hereafter acquired, including, without limitation, all patents, patent rights
and patent applications (including without limitation, the inventions and
improvements described and claimed therein, and (a) all reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof, (b) all
income, royalties, damages, proceeds and payments now and hereafter due or
payable under or with respect thereto, including, without limitation, damages
and payments for past or future infringements thereof, (c) the right to sue for
past, present and future infringements thereof, and (d) all rights corresponding
thereto throughout the world), trademarks and service marks (and applications
and registrations therefor), inventions, discoveries, copyrights and mask works
(and applications and registrations therefor), trade names, trade styles,
software and computer programs including source code, trade secrets, methods,
published and unpublished works of authorship, processes, know how, drawings,
specifications, descriptions, and all memoranda, notes, and records with respect
to any research and development, goodwill, license agreements, information, any
and all other proprietary rights, franchise agreements, blueprints, drawings,
purchase orders, customer lists, route lists, infringements, claims, computer
programs, computer disks, computer tapes, literature, reports, catalogs, design
rights, income tax refunds, payments of insurance and rights to payment of any
kind and whether in tangible or intangible form or contained on magnetic media
readable by machine together with all such magnetic media, and all rights
corresponding to all of the foregoing throughout the world, now owned and
existing or hereafter arising, created or acquired;




7.

All now existing and hereafter arising accounts, contract rights, royalties,
license rights and all other forms of obligations owing to Debtor arising out of
the sale or lease of goods, the licensing of technology or the rendering of
services by Debtor (subject, in each case, to the contractual rights of third
parties to require funds received by Debtor to be expended in a particular
manner), whether or not earned by performance, and any and all credit insurance,
guaranties, and other security therefor, as well as all merchandise returned to
or reclaimed by Debtor and Debtor’s books relating to any of the foregoing;




8.

All documents, cash, deposit accounts, letters of credit, letter of credit
rights, supporting obligations, certificates of deposit, instruments, chattel
paper, electronic chattel paper, tangible chattel paper and investment property,
including, without limitation, all securities, whether certificated or
uncertificated, security entitlements, securities accounts, commodity contracts
and commodity accounts, and all financial assets held in any securities account
or otherwise, wherever located, now owned or hereafter acquired and Debtor’s
books relating to the foregoing;




9.

All other assets, goods and personal property of Debtor, wherever located,
whether tangible or intangible, and whether now owned or hereafter acquired; and




10.

Any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and proceeds and products
thereof, including, without limitation, insurance, condemnation, requisition or
similar payments and the proceeds thereof.

.




















--------------------------------------------------------------------------------










SECURITY AGREEMENT


THIS SECURITY AGREEMENT (this “Agreement”), dated as of August 4, 2016, is
executed by Global Boatworks LLC, a Florida limited liability company
(“Debtor”), in favor of Tonaquint, Inc., a Utah corporation (“Secured Party”).

A.

Debtor, together with Global Boatworks Holdings, Inc., a Florida corporation and
parent of Debtor, has issued to Secured Party a certain Secured Convertible
Promissory Note of even date herewith, as may be amended from time to time, in
the original face amount of $610,000.00 (the “Note”).

B.

In order to induce Secured Party to extend the credit evidenced by the Note,
Debtor has agreed to enter into this Agreement and to grant Secured Party a
security interest in the Collateral (as defined below).

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:

41.

Definitions and Interpretation. When used in this Agreement, the following terms
have the following respective meanings:

“Collateral” has the meaning given to that term in Section 2 hereof.

“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the UCC or
comparable law of any jurisdiction.

“Intellectual Property” means all patents, trademarks, service marks, trade
names, copyrights, trade secrets, licenses (software or otherwise), information,
 know-how,  inventions, discoveries, published and unpublished works of
authorship, processes, any and all other proprietary rights, and all rights
corresponding to all of the foregoing throughout the world, now owned and
existing or hereafter arising, created or acquired.




“Obligations” means (a) all loans, advances, future advances, debts, liabilities
and obligations, howsoever arising, owed by Debtor to Secured Party or any
affiliate of Secured Party of every kind and description, now existing or
hereafter arising, whether created by the Note, this Agreement, that certain
Securities Purchase Agreement of even date herewith, entered into by and between
Debtor and Secured Party (the “Purchase Agreement”), any other Transaction
Documents (as defined in the Purchase Agreement), any other promissory note
issued by Debtor in favor of Secured Party (or any affiliate of Secured Party),
any modification or amendment to any of the foregoing, guaranty of payment or
other contract or by a quasi-contract, tort, statute or other operation of law,
whether incurred or owed directly to Secured Party or as an affiliate of Secured
Party or acquired by Secured Party or an affiliate of Secured Party by purchase,
pledge or otherwise, (b) all costs and expenses, including attorneys’ fees,
incurred by Secured Party or any affiliate of Secured Party in connection with
the Note or in connection with the collection or enforcement of any portion of
the indebtedness, liabilities or obligations described in the foregoing clause
(a), (c) the payment of all other sums, with interest thereon, advanced in
accordance herewith to protect the security of this Agreement, and (d) the
performance of the covenants and agreements of Debtor contained in this
Agreement and all other Transaction Documents.














--------------------------------------------------------------------------------







“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established, and (b) Liens in favor of Secured Party
under this Agreement or arising under the other Transaction Documents.

“UCC” means the Uniform Commercial Code as in effect in the state whose laws
would govern the security interest in, including without limitation the
perfection thereof, and foreclosure of the applicable Collateral.

Unless otherwise defined herein, all terms defined in the UCC have the
respective meanings given to those terms in the UCC.

42.

Grant of Security Interest. As security for the Obligations, Debtor hereby
pledges to Secured Party and grants to Secured Party a security interest in all
right, title, interest, claims and demands of Debtor in and to the property
described in Schedule A hereto, and all replacements, proceeds, products, and
accessions thereof (collectively, the “Collateral”).

43.

Authorization to File Financing Statements. Debtor hereby irrevocably authorizes
Secured Party at any time and from time to time to file in any filing office in
any Uniform Commercial Code jurisdiction or other jurisdiction of Debtor or its
subsidiaries (including without limitation Florida) any financing statements or
documents having a similar effect and amendments thereto that provide any other
information required by the Uniform Commercial Code (or similar law of any
non-United States jurisdiction, if applicable) of such state or jurisdiction for
the sufficiency or filing office acceptance of any financing statement or
amendment, including whether Debtor is an organization, the type of organization
and any organization identification number issued to Debtor. Debtor agrees to
furnish any such information to Secured Party promptly upon Secured Party’s
request.

44.

General Representations and Warranties. Debtor represents and warrants to
Secured Party that (a) Debtor is the owner of the Collateral and that no other
person has any right, title, claim or interest (by way of Lien or otherwise) in,
against or to the Collateral, other than Permitted Liens, (b) upon the filing of
UCC-1 financing statements with the Florida Secretary of State, Secured Party
shall have a perfected first-position security interest in the Collateral to the
extent that a security interest in the Collateral can be perfected by such
filing, except for Permitted Liens; (c) Debtor has received at least a
reasonably equivalent value in exchange for entering into this Agreement,
including without limitation receiving a portion of the loan proceeds, and
thereby will materially benefit from the financial accommodations granted to
Debtor by Secured Party pursuant to the Transaction Documents, (d) Debtor is not
insolvent, as defined in any applicable state or federal statute, nor will
Debtor be rendered insolvent by the execution and delivery of this Agreement to
Secured Party; and (e) as such, this Agreement is a valid and binding obligation
of Debtor.

45.

Additional Covenants. Debtor hereby agrees:

45.1.

to perform all acts that may be necessary to maintain, preserve, protect and
perfect in the Collateral, the Lien granted to Secured Party therein, and the
perfection and priority of such Lien;

45.2.

to procure, execute (including endorse, as applicable), and deliver from time to
time any endorsements, assignments, financing statements, certificates of title,
and all other instruments, documents and/or writings reasonably deemed necessary
or appropriate by Secured Party to perfect, maintain and protect Secured Party’s
Lien hereunder and the priority thereof;














--------------------------------------------------------------------------------







45.3.

to provide at least fifteen (15) days prior written notice to Secured Party of
any of the following events: (a) any changes or alterations of Debtor’s name,
(b) any changes with respect to Debtor’s address or principal place of business,
and (c) the formation of any subsidiaries of Debtor;

45.4.

upon the occurrence of an Event of Default (as defined in the Note) under the
Note and, thereafter, at Secured Party’s request, to endorse (up to the
outstanding amount under such promissory notes at the time of Secured Party’s
request), assign and deliver any promissory notes included in the Collateral to
Secured Party, accompanied by such instruments of transfer or assignment duly
executed in blank as Secured Party may from time to time specify;

45.5.

to the extent the Collateral is not delivered to Secured Party pursuant to this
Agreement, to keep the Collateral at the principal office of Debtor (unless
otherwise agreed to by Secured Party in writing), and not to relocate the
Collateral to any other locations without the prior written consent of Secured
Party;

45.6.

not to sell or otherwise dispose, or offer to sell or otherwise dispose, of the
Collateral or any interest therein (other than inventory in the ordinary course
of business); provided, however, that Debtor shall be permitted to sell its
floating custom home/vessel known as the “Miss Leah” so long as it pays to
Secured Party the sum of $200,000.00 (to be applied towards the Obligations) as
a condition to, and in connection with the sale of such floating custom
home/vessel;  

45.7.

not to, directly or indirectly, allow, grant or suffer to exist any Lien upon
any of the Collateral, other than Permitted Liens;

45.8.

not to grant any license or sublicense under any of its Intellectual Property,
or enter into any other agreement with respect to any of its Intellectual
Property, except in the ordinary course of Debtor’s business;

45.9.

to the extent commercially reasonable and in Debtor’s good faith business
judgment: (a) to file and prosecute diligently any patent, trademark or service
mark applications pending as of the date hereof or hereafter until all
Obligations shall have been paid in full, (b) to make application on unpatented
but patentable inventions and on trademarks and service marks, (c) to preserve
 and maintain all rights in all of its Intellectual Property, and (d) to ensure
that all of its Intellectual Property is and remains enforceable. Any and all
costs and expenses incurred in connection with each of Debtor’s obligations
under this Section 5.9 shall be borne by Debtor. Debtor shall not knowingly and
unreasonably abandon any right to file a patent, trademark or service mark
application, or abandon any pending patent application, or any other of its
Intellectual Property, without the prior written consent of Secured Party except
for Intellectual Property that Debtor determines, in the exercise of its good
faith business judgment, is not or is no longer material to its business;

45.10.

upon the request of Secured Party at any time or from time to time, and at the
sole cost and expense (including, without limitation, reasonable attorneys’
fees) of Debtor, Debtor shall take all actions and execute and deliver any and
all instruments, agreements, assignments, certificates and/or documents
reasonably required by Secured Party to collaterally assign any and all of
Debtor’s foreign patent, copyright and trademark registrations and applications
now owned or hereafter acquired to and in favor of Secured Party;

45.11.

at any time amounts paid by Secured Party under the Transaction Documents are
used to purchase Collateral, Debtor shall perform all acts that may be
necessary, and otherwise fully cooperate with Secured Party, to cause (a) any
such amounts paid by Secured Party to be disbursed directly to the sellers of
any such Collateral, (b) all certificates of title pertaining to such Collateral
(as














--------------------------------------------------------------------------------







applicable) to be properly filed and reissued to reflect Secured Party’s Lien on
such Collateral, and (c) all such reissued certificates of title to be delivered
to and held by Secured Party; and

45.12.

that it will not use lack of consideration as a defense to its performance of
its obligations under this Agreement. Secured Party may rely conclusively on the
continuing warranty, hereby made, that Debtor continues to be benefitted by
Secured Party’s extension of accommodations to Debtor, and Secured Party shall
have no duty to inquire into or confirm the receipt of any such benefits, and
this Agreement shall be effective and enforceable by Secured Party without
regard to the receipt, nature or value of any such benefits.

46.

Authorized Action by Secured Party. Debtor hereby irrevocably appoints Secured
Party as its attorney-in-fact (which appointment is coupled with an interest)
and agrees that Secured Party may perform (but Secured Party shall not be
obligated to and shall incur no liability to Debtor or any third party for
failure so to do) any act which Debtor is obligated by this Agreement to
perform, and to exercise such rights and powers as Debtor might exercise with
respect to the Collateral, including the right to (a) collect by legal
proceedings or otherwise and endorse, receive and receipt for all dividends,
interest, payments, proceeds and other sums and property now or hereafter
payable on or on account of the Collateral; (b) enter into any extension,
reorganization, deposit, merger, consolidation or other agreement pertaining to,
or deposit, surrender, accept, hold or apply other property in exchange for the
Collateral; (c) make any compromise or settlement, and take any action Secured
Party deems advisable, with respect to the Collateral, including without
limitation bringing a suit in Secured Party’s own name to enforce any
Intellectual Property; (d) endorse Debtor’s name on all applications, documents,
papers and instruments necessary or desirable for Secured Party in the use of
any Intellectual Property; (e) grant or issue any exclusive or non-exclusive
license under any Intellectual Property to any person or entity; (f) assign,
pledge, sell, convey or otherwise transfer title in or dispose of any
Intellectual Property to any person or entity; (g) cause the Commissioner of
Patents and Trademarks, United States Patent and Trademark Office (or as
appropriate, such equivalent agency in foreign countries) to issue any and all
patents and related rights and applications to Secured Party as the assignee of
Debtor’s entire interest therein; (h) file a copy of this Agreement with any
governmental agency, body or authority, including without limitation the United
States Patent and Trademark Office and, if applicable, the United States
Copyright Office or Library of Congress, at the sole cost and expense of Debtor;
(i) insure, process and preserve the Collateral; (j) pay any indebtedness of
Debtor relating to the Collateral; (k) execute and file UCC financing statements
and other documents, certificates, instruments and agreements with respect to
the Collateral or as otherwise required or permitted hereunder; and (l) take any
and all appropriate action and execute any and all documents and instruments
that may be necessary or useful to accomplish the purposes of this Agreement;
provided, however, that Secured Party shall not exercise any such powers granted
pursuant to clauses (a) through (g) above prior to the occurrence of an Event of
Default and shall only exercise such powers during the continuance of an Event
of Default. The powers conferred on Secured Party under this Section 6 are
solely to protect its interests in the Collateral and shall not impose any duty
upon it to exercise any such powers. Secured Party shall be accountable only for
the amounts that it actually receives as a result of the exercise of such
powers, and neither Secured Party nor any of its stockholders, directors,
officers, managers, employees or agents shall be responsible to Debtor for any
act or failure to act, except with respect to Secured Party’s own gross
negligence or willful misconduct. Nothing in this Section 6 shall be deemed an
authorization for Debtor to take any action that it is otherwise expressly
prohibited from undertaking by way of other provision of this Agreement.

47.

Default and Remedies.

47.1.

Default. Debtor shall be deemed in default under this Agreement upon the
occurrence of an Event of Default.














--------------------------------------------------------------------------------







47.2.

Remedies. Upon the occurrence of any such Event of Default, Secured Party shall
have the rights of a secured creditor under the UCC, all rights granted by this
Agreement and by law, including, without limiting the foregoing, (a) the right
to require Debtor to assemble the Collateral and make it available to Secured
Party at a place to be designated by Secured Party, and (b) the right to take
possession of the Collateral, and for that purpose Secured Party may enter upon
premises on which the Collateral may be situated and remove the Collateral
therefrom. Debtor hereby agrees that fifteen (15) days’ notice of a public sale
of any Collateral or notice of the date after which a private sale of any
Collateral may take place is reasonable. In addition, Debtor waives any and all
rights that it may have to a judicial hearing in advance of the enforcement of
any of Secured Party’s rights and remedies hereunder, including, without
limitation, Secured Party’s right following an Event of Default to take
immediate possession of Collateral and to exercise Secured Party’s rights and
remedies with respect thereto. Secured Party may also have a receiver appointed
to take charge of all or any portion of the Collateral and to exercise all
rights of Secured Party under this Agreement. Secured Party may exercise any of
its rights under this Section 7.2 without demand or notice of any kind. The
remedies in this Agreement, including without limitation this Section 7.2, are
in addition to, not in limitation of, any other right, power, privilege, or
remedy, either in law, in equity, or otherwise, to which Secured Party may be
entitled. No failure or delay on the part of Secured party in exercising any
right, power, or remedy will operate as a waiver thereof, nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right hereunder. All of Secured Party’s rights and
remedies, whether evidenced by this Agreement or by any other agreement,
instrument or document shall be cumulative and may be exercised singularly or
concurrently.

47.3.

Standards for Exercising Rights and Remedies. To the extent that applicable law
imposes duties on Secured Party to exercise remedies in a commercially
reasonable manner, Debtor acknowledges and agrees that it is not commercially
unreasonable for Secured Party (a) to fail to incur expenses reasonably deemed
significant by Secured Party to prepare Collateral for disposition, (b) to fail
to obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (c) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (d) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as Debtor, for expressions of interest in acquiring all or any
portion of the Collateral, (g) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the Collateral is of a
specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Secured Party
in the collection or disposition of any of the Collateral. Debtor acknowledges
that the purpose of this Section is to provide non-exhaustive indications of
what actions or omissions by Secured Party would fulfill Secured Party’s duties
under the UCC in Secured Party’s exercise of remedies against the Collateral and
that other actions or omissions by Secured Party shall not be deemed to fail to
fulfill such duties solely on account of not being indicated in this Section.
Without limitation upon the foregoing, nothing contained in this Section shall
be construed to grant any rights to Debtor or to impose any duties on Secured
Party that would not have been granted or imposed by this Agreement or by
applicable law in the absence of this Section.














--------------------------------------------------------------------------------







47.4.

Marshalling. Secured Party shall not be required to marshal any present or
future Collateral for, or other assurances of payment of, the Obligations or to
resort to such Collateral or other assurances of payment in any particular
order, and all of its rights and remedies hereunder and in respect of such
Collateral and other assurances of payment shall be cumulative and in addition
to all other rights and remedies, however existing or arising. To the extent
that it lawfully may, Debtor hereby agrees that it will not invoke any law
relating to the marshalling of Collateral which might cause delay in or impede
the enforcement of Secured Party’s rights and remedies under this Agreement or
under any other instrument creating or evidencing any of the Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, Debtor hereby irrevocably waives the benefits of
all such laws.

47.5.

Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Secured Party at the
time of, or received by Secured Party after, the occurrence of an Event of
Default) shall be paid to and applied as follows:

(a)

First, to the payment of reasonable costs and expenses, including all amounts
expended to preserve the value of the Collateral, of foreclosure or suit, if
any, and of such sale and the exercise of any other rights or remedies, and of
all proper fees, expenses, liability and advances, including reasonable legal
expenses and attorneys’ fees, incurred or made hereunder by Secured Party;

(b)

Second, to the payment to Secured Party of the amount then owing or unpaid on
the Note (to be applied first to accrued interest and fees and second to
outstanding principal) and all amounts owed under any of the other Transaction
Documents or other documents included within the Obligations; and

(c)

Third, to the payment of the surplus, if any, to Debtor, its successors and
assigns, or to whosoever may be lawfully entitled to receive the same.

In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.

48.

Miscellaneous.

48.1.

Notices. Any notice required or permitted hereunder shall be given in the manner
provided in the subsection titled “Notices” in the Purchase Agreement, the terms
of which are incorporated herein by this reference.

48.2.

Non-waiver. No failure or delay on Secured Party’s part in exercising any right
hereunder shall operate as a waiver thereof or of any other right nor shall any
single or partial exercise of any such right preclude any other further exercise
thereof or of any other right.

48.3.

Amendments and Waivers. This Agreement may not be amended or modified, nor may
any of its terms be waived, except by written instruments signed by Debtor and
Secured Party. Each waiver or consent under any provision hereof shall be
effective only in the specific instances for the purpose for which given.

48.4.

Assignment. This Agreement shall be binding upon and inure to the benefit of
Secured Party and Debtor and their respective successors and assigns; provided,
however, that Debtor may not sell, assign or delegate rights and obligations
hereunder without the prior written consent of Secured Party.














--------------------------------------------------------------------------------







48.5.

Cumulative Rights, etc. The rights, powers and remedies of Secured Party under
this Agreement shall be in addition to all rights, powers and remedies given to
Secured Party by virtue of any applicable law, rule or regulation of any
governmental authority, or the Note, all of which rights, powers, and remedies
shall be cumulative and may be exercised successively or concurrently without
impairing Secured Party’s rights hereunder. Debtor waives any right to require
Secured Party to proceed against any person or entity or to exhaust any
Collateral or to pursue any remedy in Secured Party’s power.

48.6.

Partial Invalidity. If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.

48.7.

Expenses. Debtor shall pay on demand all reasonable fees and expenses, including
reasonable attorneys’ fees and expenses, incurred by Secured Party in connection
with the custody, preservation or sale of, or other realization on, any of the
Collateral or the enforcement or attempt to enforce any of the Obligations which
are not performed as and when required by this Agreement.

48.8.

Entire Agreement. This Agreement and the other Transaction Documents, taken
together, constitute and contain the entire agreement of Debtor and Secured
Party with respect to this particular matter and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
between the parties, whether written or oral, respecting the subject matter
hereof.

48.9.

Governing Law; Venue. Except as otherwise specifically set forth herein, the
parties expressly agree that this Agreement shall be governed solely by the laws
of the State of Utah, without giving effect to the principles thereof regarding
the conflict of laws; provided, however, that enforcement of Secured Party’s
rights and remedies against the Collateral as provided herein will be subject to
the UCC. The provisions set forth in the Purchase Agreement to determine the
proper venue for any disputes are incorporated herein by this reference.

48.10.

Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE RELATIONSHIPS OF
THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS
TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE,
LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT IT IS
KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.

48.11.

Purchase Agreement; Arbitration of Disputes. By executing this Agreement, each
party agrees to be bound by the terms, conditions and general provisions of the
Purchase Agreement and the other Transaction Documents, including without
limitation the Arbitration Provisions (as defined in the Purchase Agreement) set
forth as an exhibit to the Purchase Agreement.

48.12.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be an original and all of which together shall constitute one
instrument. Any electronic copy of a party’s executed counterpart will be deemed
to be an executed original.

48.13.

Time of the Essence. Time is expressly made of the essence with respect to each
and every provision of this Agreement.














--------------------------------------------------------------------------------







[Remainder of page intentionally left blank; signature page follows]














--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Secured Party and Debtor have caused this Agreement to be
executed as of the day and year first above written.

SECURED PARTY:




TONAQUINT, INC.










By: _________________________

       John M. Fife, President







DEBTOR:




GLOBAL BOATWORKS LLC







By:

Name:

Title:







SCHEDULE A

TO SECURITY AGREEMENT




All right, title, interest, claims and demands of Debtor in and to all of
Debtor’s assets, including without limitation, the following property:




11.

All boats, houseboats, and other custom home/vessels (and all materials and
other parts used in the construction thereof for any such boats, houseboats and
custom home/vessels that are in the process of being constructed), including
without limitation the custom home/vessel known as the “Miss Leah” (Official No.
1170700) and the custom home/vessel to be known as the “Luxuria I” (HIN
ADX15001J516), which is in the process of being constructed substantially in
accordance with the rendering attached hereto.




12.

All customer accounts, insurance contracts, and clients underlying such
insurance contracts.




13.

All goods and equipment now owned or hereafter acquired, including, without
limitation, all laboratory equipment, computer equipment, office equipment,
machinery, fixtures, vehicles, and any interest in any of the foregoing, and all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing, wherever located;




14.

All inventory now owned or hereafter acquired, including, without limitation,
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products including such inventory as is temporarily
out of Debtor’s custody or possession or in transit and including any returns
upon any accounts or other proceeds, including insurance proceeds, resulting
from the sale or disposition of any of the foregoing and any documents of title
representing any of the above, and Debtor’s books relating to any of the
foregoing;














--------------------------------------------------------------------------------







15.

All accounts receivable, contract rights, general intangibles, healthcare
insurance receivables, payment intangibles and commercial tort claims, now owned
or hereafter acquired, including, without limitation, all patents, patent rights
and patent applications (including without limitation, the inventions and
improvements described and claimed therein, and (a) all reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof, (b) all
income, royalties, damages, proceeds and payments now and hereafter due or
payable under or with respect thereto, including, without limitation, damages
and payments for past or future infringements thereof, (c) the right to sue for
past, present and future infringements thereof, and (d) all rights corresponding
thereto throughout the world), trademarks and service marks (and applications
and registrations therefor), inventions, discoveries, copyrights and mask works
(and applications and registrations therefor), trade names, trade styles,
software and computer programs including source code, trade secrets, methods,
published and unpublished works of authorship, processes, know how, drawings,
specifications, descriptions, and all memoranda, notes, and records with respect
to any research and development, goodwill, license agreements, information, any
and all other proprietary rights, franchise agreements, blueprints, drawings,
purchase orders, customer lists, route lists, infringements, claims, computer
programs, computer disks, computer tapes, literature, reports, catalogs, design
rights, income tax refunds, payments of insurance and rights to payment of any
kind and whether in tangible or intangible form or contained on magnetic media
readable by machine together with all such magnetic media, and all rights
corresponding to all of the foregoing throughout the world, now owned and
existing or hereafter arising, created or acquired;




16.

All now existing and hereafter arising accounts, contract rights, royalties,
license rights and all other forms of obligations owing to Debtor arising out of
the sale or lease of goods, the licensing of technology or the rendering of
services by Debtor (subject, in each case, to the contractual rights of third
parties to require funds received by Debtor to be expended in a particular
manner), whether or not earned by performance, and any and all credit insurance,
guaranties, and other security therefor, as well as all merchandise returned to
or reclaimed by Debtor and Debtor’s books relating to any of the foregoing;




17.

All documents, cash, deposit accounts, letters of credit, letter of credit
rights, supporting obligations, certificates of deposit, instruments, chattel
paper, electronic chattel paper, tangible chattel paper and investment property,
including, without limitation, all securities, whether certificated or
uncertificated, security entitlements, securities accounts, commodity contracts
and commodity accounts, and all financial assets held in any securities account
or otherwise, wherever located, now owned or hereafter acquired and Debtor’s
books relating to the foregoing;




18.

All other assets, goods and personal property of Debtor, wherever located,
whether tangible or intangible, and whether now owned or hereafter acquired; and




19.

Any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and proceeds and products
thereof, including, without limitation, insurance, condemnation, requisition or
similar payments and the proceeds thereof.

.

















--------------------------------------------------------------------------------










GUARANTY




THIS GUARANTY, made effective as of August 4, 2016, is given by Robert Rowe, an
individual (“Guarantor”), for the benefit of Tonaquint, Inc., a Utah
corporation, and its successors, transferees, and assigns (collectively
“Investor”).




PURPOSE




A.

Global Boatworks Holdings, Inc., a Florida corporation (the “Company”), and
Global Boatworks LLC, a Florida limited liability company (“Boatworks”, and
together with Company, “Borrower), have issued to Investor that certain Secured
Convertible Promissory Note of even date herewith in the original face amount of
$610,000.00 (the “Note”).




B.

Guarantor is the Chief Executive Officer and a significant stockholder of the
Company and the Manager of Boatworks and will materially benefit from the credit
evidenced by the Note and other financial accommodations granted to Borrower
pursuant to the Note.




C.

Investor agreed to provide the financing to Borrower evidenced by the Note only
upon the inducement and representation of Guarantor that Guarantor would
guaranty certain indebtedness, liabilities and obligations of Borrower owed to
Investor under the Note and all the other Transaction Documents (as defined in
the Note), as provided herein.




NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce Investor to enter into the Transaction Documents and provide
the financing contemplated therein, Guarantor hereby agrees for the benefit of
Investor as follows:




GUARANTY




1.

Indebtedness Guaranteed.  Guarantor hereby absolutely and unconditionally
guarantees the prompt payment in full of the Obligations (as defined below), as
and when the same (including without limitation portions thereof) become due and
payable. Guarantor acknowledges that the amount of the Obligations may exceed
the principal amount of the Note. Guarantor further acknowledges that the
foregoing guaranty is made for the timely payment and performance of each of the
Obligations and is not merely a guaranty of collection.  For purposes of this
Agreement, “Obligations” means (a) all loans, advances, debts, liabilities and
obligations, howsoever arising, whether documented or undocumented, owed by
Borrower to Investor or any affiliate of Investor of every kind and description,
now existing or hereafter arising, whether created by the Note, the Purchase
Agreement (as defined in the Note), any other Transaction Documents, any
modification or amendment to any of the foregoing, guaranty of payment or other
contract or by a quasi-contract, tort, statute or other operation of law,
whether incurred or owed directly to Investor or an affiliate of Investor or
acquired by Investor or an affiliate of Investor by purchase, pledge or
otherwise, (b) all costs and expenses, including attorneys’ fees, incurred by
Investor or any affiliate of Investor in connection with the Note or in
connection with the collection or enforcement of any portion of the
indebtedness, liabilities or obligations described in the foregoing clause (a),
and (c) the performance of the covenants and agreements of Borrower contained in
the Note and the other Transaction Documents.




2.

Representations and Warranties. Guarantor hereby represents and warrants to
Investor that:











--------------------------------------------------------------------------------










(a)

Guarantor is an individual that is over 21 years of age and has the legal
capacity to execute, deliver and perform his obligations set forth in this
Guaranty.  




(b)

This Guaranty constitutes Guarantor’s legal, valid and binding obligation
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).




(c)

The execution, delivery and performance of this Guaranty will not (i) violate
any provision of any law, statute, rule or regulation or any order, writ,
judgment, injunction, decree, determination or award of any court, governmental
agency or arbitrator presently in effect having applicability to Guarantor, (ii)
result in a breach of or constitute a default under any indenture, loan or
credit agreement or any other agreement, lease or instrument to which Guarantor
is a party or by which he or any of his properties may be bound or result in the
creation of any lien thereunder.  Guarantor is not in default under or in
violation of any such law, statute, rule or regulation, order, writ, judgment,
injunction, decree, determination or award or any such indenture, loan or credit
agreement or other agreement, lease or instrument in any case in which the
consequences of such default or violation could have a material adverse effect
on his properties, assets or condition (financial or otherwise).




(d)

No order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by, any governmental or public body
or authority is required on Guarantor’s part to authorize, or is required in
connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, this Guaranty.




(e)

There are no actions, suits or proceedings pending or, to Guarantor’s knowledge,
threatened against or affecting Guarantor or any of his properties before any
court or arbitrator, or any governmental department, board, agency or other
instrumentality which, if determined adversely to Guarantor, would have a
material adverse effect on his business, operations, property or condition
(financial or otherwise) or on his ability to perform his obligations hereunder.




(f)

(i) This Guaranty is not given with actual intent to hinder, delay or defraud
any entity to which Guarantor is, or will become on or after the date of this
Guaranty, indebted, (ii) Guarantor has received at least a reasonably equivalent
value in exchange for the giving of this Guaranty, (iii) Guarantor is not
insolvent, as defined in any applicable state or federal statute, nor will
Guarantor be rendered insolvent by the execution and delivery of this Guaranty
to Investor, and (iv) Guarantor does not intend to incur debts that will be
beyond Guarantor’s ability to pay as such debts become due.




(g)  

Guarantor has examined or has had the full opportunity to examine the Note and
all the other Transaction Documents, all the terms of which are acceptable to
Guarantor.




(h)  

This Guaranty is given in consideration of Investor entering into the
Transaction Documents and providing financing thereunder.




(i)

Guarantor is the Chief Executive Officer and a significant stockholder of the
Company (whether directly or indirectly), and thereby will materially benefit
from the financial accommodations granted to the Company by Investor pursuant to
the Transaction Documents.  Guarantor is the Manager of Boatworks, which is a
wholly owned subsidiary of the Company, and thus Guarantor will also benefit
from the financial accommodations granted to Boatworks by Investor pursuant to
the Transaction Documents. Investor may rely conclusively on the continuing
warranty, hereby made, that Guarantor continues to be benefitted by Investor’s
extension of credit accommodations to Borrower and











--------------------------------------------------------------------------------







Investor shall have no duty to inquire into or confirm the receipt of any such
benefits, and this Guaranty shall be effective and enforceable by Investor
without regard to the receipt, nature or value of any such benefits.




3.

Alteration of Obligations.  In such manner, upon such terms and at such times as
Investor and Borrower deem best and without notice to Guarantor, Investor and
Borrower may alter, compromise, accelerate, extend, renew or change the time or
manner for the payment of any Obligation, increase or reduce the rate of
interest on the Note, release Borrower, as to all or any portion of the
Obligations, release, substitute or add any one or more guarantors or endorsers,
accept additional or substituted security therefor, or release or subordinate
any security therefor.  No exercise or non-exercise by Investor of any right
available to Investor, no dealing by Investor with Guarantor or any other
guarantor, endorser of the note or any other person, and no change, impairment
or release of all or a portion of the obligations of Borrower under any of the
Transaction Documents or suspension of any right or remedy of Investor against
any person, including, without limitation, Borrower and any other such
guarantor, endorser or other person, shall in any way affect any of the
obligations of Guarantor hereunder or any security furnished by Guarantor or
give Guarantor any recourse against Investor.  Guarantor acknowledges that his
obligations hereunder are independent of the obligations of Borrower.




4.

Waiver.  To the extent permitted by law, Guarantor hereby waives and
relinquishes all rights and remedies accorded by applicable law to guarantors
and agrees not to assert or take advantage of any such rights or remedies,
including (without limitation) (a) any right to require Investor to proceed
against the Company, Boatworks or any other person or to pursue any other remedy
in Investor’s power before proceeding against Guarantor; (b) any defense that
may arise by reason of the incapacity, lack of authority, death or disability of
any other person or persons or the failure of Investor to file or enforce a
claim against the estate (in administration, bankruptcy or any other proceeding)
of any other person or persons; (c) demand, protest and notice of any kind,
including, without limitation, notice of the existence, creation or incurring of
any new or additional indebtedness, liability or obligation or of any action or
non-action on the part of Borrower, Investor, any endorser or creditor of
Borrower or Guarantor or on the part of any other person whomsoever under this
or any other instrument in connection with any obligation or liability or
evidence of indebtedness held by Investor as collateral or in connection with
any Obligation hereby guaranteed; (d) any defense based upon an election of
remedies by Investor which may destroy or otherwise impair the subrogation
rights of Guarantor or the right of Guarantor to proceed against Borrower for
reimbursement, or both; (e) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (f) any duty
on the part of Investor to disclose to Guarantor any facts Investor may now or
hereafter know about Borrower, regardless of whether Investor has reason to
believe that any such facts materially increase the risk beyond that which
Guarantor intends to assume or has reason to believe that such facts are unknown
to Guarantor or has a reasonable opportunity to communicate such facts to
Guarantor, since Guarantor acknowledges that it is fully responsible for being
and keeping informed of the financial condition of Borrower and of all
circumstances bearing on the risk of non-payment of any Obligation; (g) any
defense arising because of Investor’s election, in any proceeding instituted
under the Federal Bankruptcy Code, of the application of Section 1111(b)(2) of
the Federal Bankruptcy Code; (h) any defense based on any borrowing or grant of
a security interest under Section 364 of the Federal Bankruptcy Code; (i) any
claim, right or remedy which Guarantor may now have or hereafter acquire against
Borrower that arises hereunder and/or from the performance by Guarantor
hereunder, including, without limitation, any claim, right or remedy of Investor
against Borrower or any security which Investor now has or hereafter acquires,
whether or not such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise; and (j) any obligation of Investor to
pursue any other guarantor or any other person, or to foreclose on any
collateral.




5.

Bankruptcy.  So long as any Obligation shall be owing to Investor, Guarantor
shall not, without the prior written consent of Investor, commence, or join with
any other person in commencing,











--------------------------------------------------------------------------------







any bankruptcy, reorganization, or insolvency proceeding against Borrower.  The
obligations of Guarantor under this Guaranty shall not be altered, limited or
affected by any proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of
Borrower, or by any defense which Borrower may have by reason of any order,
decree or decision of any court or administrative body resulting from any such
proceeding.




6.

Claims in Bankruptcy.  Guarantor shall file in any bankruptcy or other
proceeding in which the filing of claims is required or permitted by law all
claims that Guarantor may have against Borrower relating to any indebtedness,
liability or obligation of Borrower owed to Guarantor and will assign to
Investor all rights of Guarantor thereunder.  If Guarantor does not file any
such claim, Investor, as attorney-in-fact for Guarantor, is hereby authorized to
do so in the name of Guarantor or, in Investor’s discretion, to assign the claim
to a nominee and to cause proof of claim to be filed in the name of Investor’s
nominee.  The foregoing power of attorney is coupled with an interest and cannot
be revoked.  Investor or Investor’s nominee shall have the sole right to accept
or reject any plan proposed in such proceeding and to take any other action that
a party filing a claim is entitled to do.  In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to Investor the amount payable on such claim and, to the
full extent necessary for that purpose, Guarantor hereby assigns to Investor all
of Guarantor’s rights to any such payments or distributions to which Guarantor
would otherwise be entitled; provided, however, that Guarantor’s obligations
hereunder shall not be deemed satisfied except to the extent that Investor
receives cash by reason of any such payment or distribution.  If Investor
receives anything hereunder other than cash, the same shall be held as
collateral for amounts due under this Guaranty.  If at any time the holder of
the Note is required to refund to Borrower any payments made by Borrower under
the Note because such payments have been held by a bankruptcy court having
jurisdiction over Borrower to constitute a preference under any bankruptcy,
insolvency or similar law then in effect, or for any other reason, then in
addition to Guarantor’s other obligation under this Guaranty, Guarantor shall
reimburse the holder in the aggregate amount of such refund payments.




7.

Costs and Attorneys’ Fees.  If Borrower or Guarantor fails to pay all or any
portion of any Obligation, or Guarantor otherwise breaches any provision hereof
or otherwise defaults hereunder, Guarantor shall pay all such expenses and
actual attorneys’ fees incurred by Investor in connection with the enforcement
of any obligations of Guarantor hereunder, including, without limitation, any
attorneys’ fees incurred in any negotiation, alternative dispute resolution
proceeding subsequently agreed to by the parties, if any, litigation, or
bankruptcy proceeding or any appeals from any of such proceedings.




8.

Cumulative Rights.  The amount of Guarantor’s liability and all rights, powers
and remedies of Investor hereunder and under any other agreement now or at any
time hereafter in force between Investor and Guarantor, including, without
limitation, any other guaranty executed by Guarantor relating to any
indebtedness, liability or obligation of Borrower owed to Investor, shall be
cumulative and not alternative and such rights, powers and remedies shall be in
addition to all rights, powers and remedies given to Investor by law.  This
Guaranty is in addition to and exclusive of the guaranty of any other guarantor
of any indebtedness, liability or obligation of Borrower owed to Investor.  




9.

Independent Obligations. The obligations of Guarantor hereunder are independent
of the obligations of Borrower and, to the extent permitted by law, in the event
of any breach or default hereunder, a separate action or actions may be brought
and prosecuted against Guarantor whether or not Borrower is joined therein or a
separate action or actions are brought against Borrower.  Investor may maintain
successive actions for other breaches or defaults.  Investor’s rights hereunder
shall not be exhausted by Investor’s exercise of any of Investor’s rights or
remedies or by any such action or by any number of successive actions until and
unless all Obligations have been paid and fully performed.














--------------------------------------------------------------------------------







10.

Severability.  If any part of this Guaranty is construed to be in violation of
any law, such part shall be modified to achieve the objective of the parties to
the fullest extent permitted and the balance of this Guaranty shall remain in
full force and effect.




11.

Successors and Assigns.  This Guaranty shall inure to the benefit of Investor,
Investor’s successors and assigns, including the assignees of any Obligation,
and shall bind the heirs, executors, administrators, personal representatives,
successors and assigns of Guarantor.  This Guaranty may be assigned by Investor
with respect to all or any portion of the Obligations, and when so assigned,
Guarantor shall be liable to the assignees under this Guaranty without in any
manner affecting the liability of Guarantor hereunder with respect to any
Obligations retained by Investor.




12.

Notices.  Whenever Guarantor or Investor shall desire to give or serve any
notice, demand, request or other communication with respect to this Guaranty,
each such notice shall be given in writing (unless otherwise specified herein)
and shall be deemed effectively given on the earliest of:




(a)

the date delivered, if delivered by personal delivery as against written receipt
therefor or by email to an executive officer, or by confirmed facsimile,

(b)

the fifth Trading Day (as defined in the Note) after deposit, postage prepaid,
in the United States Postal Service by registered or certified mail, or

(c)

the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,

in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) calendar days’ advance written notice similarly given to each of the
other parties hereto):




If to Guarantor:




Robert Rowe

2637 Atlantic Blvd. #134

Pompano Beach, Florida 33062




If to Investor:




Tonaquint, Inc.

Attn: John M. Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois  60601




with a copy to (which shall not constitute notice):




Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan K. Hansen

3051 West Maple Loop Drive, Suite 325

Lehi, Utah 84043

Telephone: 801.922.5000




13.

Application of Payments or Recoveries.  With or without notice to Guarantor,
Investor, in Investor’s sole discretion and at any time and from time to time
and in such manner and upon such terms as Investor deems fit, may (a) apply any
or all payments or recoveries from Borrower or from any











--------------------------------------------------------------------------------







other guarantor or endorser under any other instrument or realized from any
security, in such manner and order of priority as Investor may determine, to any
indebtedness, liability or obligation of Borrower owed to Investor, whether or
not such indebtedness, liability or obligation is guaranteed hereby or is
otherwise secured or is due at the time of such application; and (b) refund to
Borrower any payment received by Investor in connection with any Obligation and
payment of the amount refunded shall be fully guaranteed hereby.




14.

Setoff.  Investor shall have a right of setoff against all monies, securities
and other property of Guarantor now or hereafter in the possession of, or on
deposit with, Investor (if any), whether held in a general or special account or
deposit, or for safekeeping or otherwise. Such right is in addition to any right
of setoff Investor may have by law.  All rights of setoff may be exercised
without notice or demand to Guarantor.  No right of setoff shall be deemed to
have been waived by any act or conduct on the part of Investor, or by any
neglect to exercise such right of setoff, or by any delay in doing so.  Every
right of setoff shall continue in full force and effect until specifically
waived or released by an instrument in writing executed by Investor.




15.

Financial Statements.  Guarantor hereby represents and warrants that the most
recent financial statements of Company and Guarantor heretofore delivered to
Investor, if any, are true and correct in all material respects, have been
prepared in accordance with generally accepted accounting practices consistently
applied and fairly present the financial condition of Company and Guarantor as
of the respective dates thereof and for the period(s) covered thereby, and no
material adverse change has occurred in the financial condition or prospects of
Company or Guarantor since the respective dates thereof.




16.

Affirmative Covenants. Until each of Company’s other obligations to Investor
under the Note shall have been paid in full, unless Investor shall otherwise
consent in writing:




16.1.

Guarantor shall furnish to Investor such information regarding the financial
condition of Guarantor and Company as Investor may reasonably request.




16.2.

Guarantor will file all tax returns and reports which are required by law to be
filed by him or her and will pay before they become delinquent, all taxes,
assessments and governmental charges and levies imposed upon it or its property
and all claims or demands of any kind which, if unpaid, might result in the
creation of a lien or other encumbrance upon his or her property. Upon
Investor’s request, Guarantor shall provide Investor with copies of the federal
and state tax returns for Guarantor.




16.3.

Guarantor will give prompt written notice to Investor of the commencement of any
action, suit or proceeding affecting Guarantor.




16.4.

Guarantor will not sell, mortgage, pledge or otherwise transfer any material
portion of his real or personal property, business or other assets without
having first obtained Investor’s prior written consent.




16.5.

Guarantor shall not become insolvent or fail to pay his or her debts and
liabilities as the same shall become due.




16.6.

Guarantor will take no action with an actual intent to hinder, delay or defraud
any present or future creditors of Company or Guarantor, including Investor.  




16.7.

Guarantor shall not incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than the Note.














--------------------------------------------------------------------------------







16.8.

Guarantor shall not make any payment upon any outstanding indebtedness which is
or may become subordinated to the obligations or indebtedness owed to Investor.







17.

Miscellaneous.




17.1  

Governing Law and Venue.  This Guaranty shall be governed by and interpreted in
accordance with the laws of the State of Utah for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws.  Each of the parties consents to the exclusive
personal jurisdiction of the federal courts whose districts encompass any part
of Salt Lake County or the state courts of the State of Utah sitting in Salt
Lake County in connection with any dispute arising under this Guaranty, and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non conveniens, to the bringing of any such
proceeding in such jurisdictions or to any claim that such venue of the suit,
action or proceeding is improper. Nothing in this subsection shall affect or
limit any right to serve process in any other manner permitted by law.




17.2

Entire Agreement.  Except as provided in any other written agreement now or at
any time hereafter in force between Investor and Guarantor, this Guaranty shall
constitute the entire agreement of Guarantor with Investor with respect to the
subject matter hereof, and no representation, understanding, promise or
condition concerning the subject matter hereof shall be binding upon Investor
unless expressed herein.




17.3

Construction.  When the context and construction so require, all words used in
the singular herein shall be deemed to have been used in the plural and the
masculine shall include the feminine and neuter and vice versa.  The word
“person” as used herein shall include any individual, company, firm,
association, partnership, corporation, trust or other legal entity of any kind
whatsoever.  The headings of this Guaranty are inserted for convenience only and
shall have no effect upon the construction or interpretation hereof.




17.4

Waiver.  No provision of this Guaranty or right granted to Investor hereunder
can be waived in whole or in part nor can Guarantor be released from Guarantor’s
obligations hereunder except by a writing duly executed by an authorized officer
of Investor.




17.5

No Subrogation.  Until all indebtedness, liabilities and obligations of Borrower
owed to Investor have been paid in full, Guarantor shall not have any right of
subrogation.




17.6

Survival.  All representations and warranties contained in this Guaranty shall
survive the execution, delivery and performance of this Guaranty and the
creation and payment of the Obligations.




17.7

Purchase Agreement; Arbitration of Disputes. By executing this Agreement,
Guarantor agrees to be bound by the terms, conditions and general provisions of
the Purchase Agreement and the other Transaction Documents, including without
limitation the Arbitration Provisions (as defined in the Purchase Agreement) set
forth as an exhibit to the Purchase Agreement.




17.8

Waiver of Jury Trial. GUARANTOR HEREBY WAIVES HIS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. GUARANTOR
REPRESENTS THAT HE HAS REVIEWED THIS WAIVER AND KNOWINGLY AND VOLUNTARILY WAIVES
HIS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF











--------------------------------------------------------------------------------







LITIGATION, A COPY OF THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.




[Remainder of page intentionally left blank; signature page to follow]







IN WITNESS WHEREOF, Guarantor has executed this Guaranty to be effective as of
the date first set forth above.







GUARANTOR:













Robert Rowe




















--------------------------------------------------------------------------------













GLOBAL BOATWORKS HOLDINGS, INC.

OFFICER’S CERTIFICATE







The undersigned, Robert Rowe, Chief Executive Officer of Global Boatworks
Holdings, Inc., a Florida corporation (“Company”), in connection with the
issuance of that certain Secured Convertible Promissory Note issued by Company
on August 4, 2016 (the “Note”) in the original principal amount of $610,000.00
in favor of Tonaquint, Inc., a Utah corporation (“Investor”), pursuant to that
certain Securities Purchase Agreement dated August 4, 2016 between Investor and
Company (the “Purchase Agreement”), personally and in his capacity as an officer
of Company, hereby represents, warrants and certifies that:




1.

He is the duly appointed Chief Executive Officer of Company.




2.

As of the date hereof, Company has no Variable Security Holders (as defined in
the Purchase Agreement).  




3.

He agrees to cause Company to comply with the covenants found in Sections 4(v),
(vi), and (vii) of the Purchase Agreement.




4.

He acknowledges that his execution and issuance of this Officer’s Certificate to
Investor is a material inducement to Investor’s agreement to purchase the Note
on the terms set forth in the Purchase Agreement and that but for his execution
and issuance of this Officer’s Certificate, Investor would not have purchased
the Note from Company.




IN WITNESS WHEREOF, the undersigned, personally and in his capacity as an
officer of Company, has executed this Officer’s Certificate as of August 4,
2016.







_________________________________

Robert Rowe














 







--------------------------------------------------------------------------------










IRREVOCABLE LETTER OF INSTRUCTIONS TO TRANSFER AGENT




Date:  August 4, 2016




To the transfer agent of Global Boatworks Holdings, Inc.




Re:

Instructions to Reserve and Issue Shares




Ladies and Gentlemen:




Reference is made to that certain Secured Convertible Promissory Note dated as
of August 4, 2016 (as the same may be amended or exchanged from time to time,
the “Note”), made by Global Boatworks Holdings, Inc., a Florida corporation
(“Company”) and Global Boatworks LLC, a Florida limited liability company
(“Boatworks”, and together with Company, “Borrower”), pursuant to which Borrower
agreed to pay to Tonaquint, Inc., a Utah corporation, its successors and/or
assigns (“Investor”), the aggregate sum of $610,000.00, plus interest, fees, and
collection costs. The Note was issued pursuant to that certain Securities
Purchase Agreement dated August 4, 2016, by and among Company, Boatworks and
Investor (the “Purchase Agreement”, and together with the Note and all other
documents entered into in conjunction therewith, including any amendments
thereto, the “Transaction Documents”). Pursuant to the terms of the Note, the
Outstanding Balance (as defined in the Note) of the Note may be converted into
shares of common stock, par value $0.0001 per share, of Company (the “Common
Stock”, and the shares of Common Stock issuable upon any conversion or otherwise
under the Note, together with the Origination Shares (as defined below), the
“Shares”).

Pursuant to the terms of the Purchase Agreement, until all of Borrower’s
obligations under the Purchase Agreement and the Note are paid and performed in
full, Company has agreed to at all times establish and maintain a reserve of
shares of authorized but unissued Common Stock equal to the amount calculated as
follows (such calculated amount is referred to herein as the “Share Reserve”):
 three (3) times the number of Shares obtained by dividing the Outstanding
Balance by the Conversion Price (as defined in the Note).

This irrevocable letter of instructions (this “Letter”) shall serve as the
authorization and direction of Company to Globex Transfer, LLC, or its
successors, as Company’s transfer agent (hereinafter, “you” or “your”), to
reserve shares of Common Stock and to issue (or where relevant, to reissue in
the name of Investor) shares of Common Stock to Investor or its broker, upon
conversion of the Note, as follows:

49.

From and after the date hereof and until all of Borrower’s obligations under the
Purchase Agreement and the Note are paid and performed in full, (a) you shall
establish a reserve of shares of authorized but unissued Common Stock in an
amount not less than 7,600,000 shares (the “Transfer Agent Reserve”), (b) you
shall maintain and hold the Transfer Agent Reserve for the exclusive benefit of
Investor, (c) you shall issue the shares of Common Stock held in the Transfer
Agent Reserve to Investor or its broker only (subject to the immediately
following clause (d)), (d) when you issue shares of Common Stock to Investor or
its broker under the Note pursuant to the other instructions in this Letter, you
shall issue such shares from Company’s authorized and unissued shares of Common
Stock to the extent the same are available and not from the Transfer Agent
Reserve unless and until there are no authorized shares of Common Stock
available for issuance other than those held in the Transfer Agent Reserve, at
which point, and upon your receipt of written authorization from Investor, you
shall then issue any shares of Common Stock deliverable to Investor under the
Note from the Transfer Agent Reserve, (e) you shall not otherwise reduce the
Transfer Agent Reserve under any circumstances, unless Investor delivers to you
written pre-approval of such reduction, and (f) you shall immediately add shares
of





 







--------------------------------------------------------------------------------







Common Stock to the Transfer Agent Reserve in increments of 500,000 shares as
and when requested by Company or Investor in writing from time to time, provided
that such incremental increases do not cause the Transfer Agent Reserve to
exceed the Share Reserve.

50.

You shall issue the Shares to Investor or its broker in accordance with
Paragraph 3 upon a conversion of all or any portion of the Note, upon delivery
to you of a duly executed Conversion Notice substantially in the form attached
hereto as Exhibit A (a “Conversion Notice”). By your signature below, you
acknowledge and agree that a conversion of the Note may include any conversion
by Investor of any judgment amount or arbitration award granted in favor of
Investor, as set forth in the Note, and that you will issue Shares to Investor
in accordance with Paragraph 3 below upon Investor’s delivery to you of a duly
executed Conversion Notice wherein Investor seeks to convert any portion of any
 judgment amount or arbitration award granted in favor of Investor. You further
acknowledge that Company and Investor have agreed that it is their expectation
that any such judgment amount or arbitration award that is converted will tack
back to the Purchase Price Date (as defined in the Note) for purposes of
determining the holding period under Rule 144 (as defined below) and that
Company agreed that it will not take a contrary position in any filing,
document, letter, agreement or setting.

51.

In connection with a Conversion Notice delivered to you pursuant to Paragraph 2
above, you will receive a legal opinion as to the free transferability of the
Shares, dated within ninety (90) days from the date of the Conversion Notice,
from either Investor’s or Company’s legal counsel, indicating that the Shares to
be issued are registered pursuant to an effective registration statement under
the Securities Act of 1933, as amended (the “1933 Act”), or pursuant to Rule 144
promulgated under the 1933 Act (“Rule 144”), or any other available exemption
under the 1933 Act, the issuance of the applicable Shares to Investor is exempt
from registration under the 1933 Act, and thus the Shares may be issued or
delivered without restrictive legend (the “Opinion Letter”). Upon your receipt
of a Conversion Notice and an Opinion Letter, you shall, within three (3)
Trading Days (as defined below) thereafter, (i) if the Common Stock is eligible
to be deposited in certificate form with the Depository Trust Company (“DTC”)
and cleared and converted into electronic shares by the DTC and held in the name
of the clearing firm servicing Investor’s brokerage firm for the benefit of
Investor (“DTC Eligible”), deliver to Investor or its broker (as specified in
the applicable Conversion Notice), via reputable overnight courier, to the
address specified in the Conversion Notice, a certificate, registered in the
name of Investor or its designee, representing such aggregate number of shares
of DTC Eligible Common Stock as have been requested by Investor to be
transferred in the Conversion Notice, and take all other action reasonably
necessary to accomplish the prompt processing of such DTC Eligible Common Stock
such that such Common Stock is deposited in certificate form at the DTC, cleared
and converted into electronic shares by the DTC and eventually held in the name
of the clearing firm servicing Investor’s brokerage firm for the benefit of
Investor in a timely manner, or (ii) if the Common Stock is not then DTC
Eligible, issue and deliver to Investor or its broker (as specified in the
applicable Conversion Notice), via reputable overnight courier, to the address
specified in the Conversion Notice, a certificate, registered in the name of
Investor or its designee, representing such aggregate number of shares of Common
Stock as have been requested by Investor to be transferred in the Conversion
Notice. Such Shares (A) shall not bear any legend restricting transfer, (B)
shall not be subject to any stop-transfer restrictions, and (C) shall otherwise
be freely transferable on the books and records of Company. For purposes hereof,
“Trading Day” shall mean any day on which the New York Stock Exchange is open
for trading.

If you receive a Conversion Notice, but you do not also receive an Opinion
Letter, and you are required to issue the Shares in certificated form, then any
certificates for the applicable Shares shall bear a restrictive legend
substantially as follows:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND





 







--------------------------------------------------------------------------------







MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND
SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS OR OTHER
EVIDENCE ACCEPTABLE TO COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED, OR UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

Notwithstanding the foregoing or any other provision of this Letter, Company
acknowledges and agrees that any such legend shall be removed from all
certificates for DTC Eligible Common Stock delivered to Investor or its broker
under the Note as such Common Stock is cleared and converted into electronic
shares by the DTC.

52.

You shall issue a share certificate for 100,000 shares of Common Stock (the
“Origination Shares”) to Investor on the date hereof with a restrictive legend
placed thereon in the form set forth in Paragraph 3 above.

53.

Please note that a share issuance resolution is not required for each conversion
since this Letter and the Transaction Documents have been approved by resolution
of Company’s board of directors (the “Share Issuance Resolution”). Pursuant to
the Share Issuance Resolution, all of the Shares are authorized to be issued to
Investor. For the avoidance of doubt, this Letter is your authorization and
instruction by Company to issue the Shares pursuant to this Letter without any
further authorization or direction from Company. You shall rely exclusively on
the instructions in this Letter and shall have no liability for relying on any
Conversion Notice provided by Investor. Any Conversion Notice delivered
hereunder shall constitute an irrevocable instruction to you to process such
notice or notices in accordance with the terms thereof, without any further
direction or inquiry. Such notice or notices may be transmitted to you by fax,
email, or any commercially reasonable method.

54.

Notwithstanding any other provision hereof, Company and Investor understand that
you shall not be required to perform any issuance or transfer of Shares if (a)
such an issuance or transfer of Shares is in violation of any state or federal
securities laws or regulations; provided, however, that if you refuse to issue
Shares to Investor based on an assertion (whether by you, Company, or any other
third party) that such issuance would be in violation of Rule 144, you are
hereby instructed and agree to issue the applicable Shares to Investor with a
restricted legend and to further provide a written opinion to Investor from an
attorney explaining why such issuance is considered to be in violation of Rule
144, or (b) the issuance or transfer of Shares is prohibited or stopped as
required or directed by a court order from the court or arbitrator authorized by
the Purchase Agreement to resolve disputes between Borrower and Investor.
Additionally, Company and Investor understand that you shall not be required to
perform any issuance or transfer of Shares if Company is in default of its
payment obligations under its agreement with you; provided, however, that in
such case Investor shall have the right to pay the applicable issuance or
transfer fee on behalf of Company and upon payment of the issuance or transfer
fee by Investor, you shall be obligated to make the requested issuance or
transfer.

55.

You understand that a delay in the delivery of Shares hereunder could result in
economic loss to Investor and that time is of the essence in your processing of
each Conversion Notice.

56.

You are hereby authorized and directed to promptly disclose to Investor, after
Investor’s request from time to time, the total number of shares of Common Stock
issued and outstanding and the total number of shares that are authorized but
unissued and unreserved.

57.

Company hereby confirms to you and to Investor that no instruction other than as
contemplated herein (including instructions to increase the Transfer Agent
Reserve as necessary pursuant





 







--------------------------------------------------------------------------------







to Paragraph 1(f) above) will be given to you by Company with respect to the
matters referenced herein. Company hereby authorizes you, and you shall be
obligated, to disregard any contrary instruction received by or on behalf of
Company or any other person purporting to represent Company.

58.

Company hereby agrees not to change you as its transfer agent without first (a)
providing Investor with at least 30-days’ written notice of such proposed
change, and (b) obtaining Investor’s written consent to such proposed change.
Any such consent is conditioned upon the new transfer agent executing an
irrevocable letter of instructions substantially similar to this Letter so that
such transfer agent is bound by the same terms set forth herein. You agree not
to help facilitate any change to Company’s transfer agent without first
receiving such written consent to such change from Investor.

59.

Company acknowledges that Investor is relying on the representations and
covenants made by Company in this Letter and that the representations and
covenants contained in this Letter constitute a material inducement to Investor
to make the loan evidenced by the Note. Company further acknowledges that
without such representations and covenants of Company, Investor would not have
made the loan to Company evidenced by the Note.

60.

Company shall indemnify you and your officers, directors, members, managers,
principals, partners, agents and representatives, and hold each of them harmless
from and against any and all loss, liability, damage, claim or expense
(including the reasonable fees and disbursements of its attorneys) incurred by
or asserted against you or any of them arising out of or in connection with the
instructions set forth herein, the performance of your duties hereunder and
otherwise in respect hereof, including the costs and expenses of defending
yourself or themselves against any claim or liability hereunder, except that
Company shall not be liable hereunder as to matters in respect of which it is
determined that you have acted with gross negligence or in bad faith.

61.

Investor is an intended third-party beneficiary of this Letter. The parties
hereto specifically acknowledge and agree that in the event of a breach or
threatened breach by a party hereto of any provision hereof, Investor will be
irreparably damaged, and that damages at law would be an inadequate remedy if
this Letter were not specifically enforced. Therefore, in the event of a breach
or threatened breach of this Letter, Investor shall be entitled, in addition to
all other rights or remedies, to an injunction restraining such breach, without
being required to show any actual damage or to post any bond or other security,
and/or to a decree for a specific performance of the provisions of this Letter.

62.

This Letter shall be fully binding and enforceable against Company even if it is
not signed by you. If Company takes (or fails to take) any action contrary to
this Letter, then such action or inaction will constitute a default under the
Transaction Documents. Although no additional direction is required by Company,
any refusal by Company to immediately confirm this Letter and the instructions
contemplated herein to you will constitute a default hereunder and under the
Transaction Documents.

63.

Whenever possible, each provision of this Letter shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Letter shall be invalid or unenforceable in any jurisdiction, such
provision shall be modified to achieve the objective of the parties to the
fullest extent permitted and such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Letter or the
validity or enforceability of this Letter in any other jurisdiction.

64.

By signing below, (a) each individual executing this Letter on behalf of an
entity represents and warrants that he or she has authority to so execute this
Letter on behalf of such entity and thereby bind such entity to the terms and
conditions hereof, and (b) each party to this Letter represents





 







--------------------------------------------------------------------------------







and warrants that such party has received good and valuable consideration in
exchange for executing this Letter.

65.

This Letter is governed by Utah law.

66.

This Letter is subject to the Arbitration Provisions (as defined in the Purchase
Agreement) set forth as an exhibit to the Purchase Agreement, which you
acknowledge having received and reviewed by your signature below. Each party
consents to and expressly agrees that exclusive venue for arbitration of any
dispute arising out of or relating to this Letter or the relationship of the
parties or their affiliates shall be in Salt Lake County or Utah County, Utah
and, notwithstanding the terms (specifically including any governing law and
venue terms) of any transfer agent services agreement or other agreement between
you and Company (which agreement, if any, is hereby amended to the extent
necessary in order to be consistent with the terms of this Letter and, for the
avoidance of doubt, you and Company hereby agree that in the event of any
conflict between the terms of this Letter and any agreement between you and
Company, the terms of this Letter shall govern), each party further agrees to
not participate in any action, suit, proceeding or arbitration (including
without limitation any action or proceeding seeking an injunction or temporary
restraining order against your issuance of Shares to Investor) of any dispute
arising out of or relating to this Letter or the relationship of the parties or
their affiliates that takes place outside of Salt Lake County, Utah.

67.

Company hereby authorizes and directs you to provide to Investor a copy of any
process, stop order, notice or other instructions delivered to you in
furtherance of any attempt to prohibit or prevent you from issuing Shares to
Investor. By your signature below, you covenant and agree to promptly and as
soon as reasonably practicable provide to Investor, upon a request from
Investor, a copy of any such process, stop order, notice or other instructions.

[Remainder of page intentionally left blank; signature page follows]

Very truly yours,




GLOBAL BOATWORKS HOLDINGS, INC.







By:

Name:

Title:







ACKNOWLEDGED AND AGREED:




INVESTOR:




TONAQUINT, INC.










By: _________________________

       John M. Fife, President










TRANSFER AGENT:





 







--------------------------------------------------------------------------------










GLOBEX TRANSFER, LLC







By:

Name:

Title:

 







Attachments:




Exhibit K

Form of Conversion Notice











--------------------------------------------------------------------------------










GLOBAL BOATWORKS HOLDINGS, INC.

SECRETARY’S CERTIFICATE




I, ____________________, hereby certify that I am the duly elected, qualified
and acting Secretary of Global Boatworks Holdings, Inc., a Florida corporation
(“Company”), and I am authorized to execute this Secretary’s Certificate (this
“Certificate”) on behalf of Company. This Certificate is delivered in connection
with that certain Securities Purchase Agreement dated August 4, 2016 (the
“Purchase Agreement”), by and among Company, Global Boatworks LLC, a Florida
limited liability company and subsidiary of Company, and Tonaquint, Inc., a Utah
corporation.  

Solely in my capacity as Secretary, I certify that Schedule 1 attached hereto is
a true, accurate and complete copy of all of the resolutions adopted by the
Board of Directors of Company (the “Resolutions”) approving and authorizing the
execution, delivery and performance of the Purchase Agreement and related
documents to which Company is a party on the date hereof, and the transactions
contemplated thereby. Such Resolutions have not been amended, rescinded or
modified since their adoption and remain in effect as of the date hereof.

IN WITNESS WHEREOF, I have made this Secretary’s Certificate effective as of
August 4, 2016.

Global Boatworks Holdings, Inc.










Printed Name:

Title: Secretary











--------------------------------------------------------------------------------










Schedule 1




BOARD RESOLUTIONS




[attached]




 

GLOBAL BOATWORKS HOLDINGS, INC.

RESOLUTIONS ADOPTED BY THE BOARD OF DIRECTORS

________________________

Effective August 4, 2016

________________________




APPROVAL OF FINANCING




WHEREAS, the Board of Directors (the “Board”) of Global Boatworks Holdings,
Inc., a Florida corporation (“Company”), has determined that it is in the best
interests of Company to seek financing in the amount of up to $500,000.00 (the
“Financing”) through the issuance and sale to Tonaquint, Inc., a Utah
corporation (“Investor”), of a Secured Convertible Promissory Note as
co-borrower with Global Boatworks LLC, a Florida limited liability company
(“Boatworks”) and 100,000 shares of Company’s common stock (the “Origination
Shares”);

WHEREAS, the terms of the Financing are reflected in a Securities Purchase
Agreement substantially in the form attached hereto as Exhibit A (the “Purchase
Agreement”); a Secured Convertible Promissory Note issued by Company and
Boatworks to Investor in the original principal amount of $610,000.00
substantially in the form attached hereto as Exhibit B (the “Note”); a Security
Agreement made by Company in favor of Investor substantially in the form
attached hereto as Exhibit C; a Security Agreement made by Boatworks in favor of
Investor substantially in the form attached hereto as Exhibit D; an Irrevocable
Letter of Instructions to Transfer Agent substantially in the form attached
hereto as Exhibit E; a Share Issuance Resolution substantially in the form
attached hereto as Exhibit F (“Share Issuance Resolution”); a Guaranty given by
Robert Rowe, an affiliate and significant stockholder of Company substantially
in the form attached hereto as Exhibit G; and all other agreements,
certificates, instruments and documents being or to be executed and delivered
under or in connection with the Financing (collectively, the “Financing
Documents”); and

WHEREAS, the Board, having received and reviewed the Financing Documents,
believes that it is in the best interests of Company and the stockholders to
approve the Financing and the Financing Documents and authorize the officers of
Company to execute such documents.

NOW, THEREFORE, BE IT:

RESOLVED, that the Financing is hereby approved and determined to be in the best
interests of Company and its stockholders;

RESOLVED FURTHER, that the form, terms and provisions of the Financing Documents
(including all exhibits, schedules and other attachments thereto) are hereby
ratified, confirmed and approved;











--------------------------------------------------------------------------------







RESOLVED FURTHER, that the Note and the Origination Shares shall be duly and
validly issued upon the issuance and delivery thereof in accordance with the
Purchase Agreement;

RESOLVED FURTHER, that the Conversion Shares (as defined in the Note) and the
Origination Shares shall be duly authorized, validly issued, fully paid for and
non-assessable upon the issuance and delivery thereof in accordance with the
Purchase Agreement and the Note;

RESOLVED FURTHER, that Company shall take all action necessary to at all times
have authorized and reserved for the purpose of issuance under the Note such
number of shares of Company’s common stock required under the Purchase Agreement
(the “Share Reserve”);

RESOLVED FURTHER, that the fixed number of shares of common stock set forth in
the Share Issuance Resolution to be reserved by the transfer agent (the
“Transfer Agent Reserve”) is not meant to limit or restrict in any way the
resolutions contained herein, including without limitation the calculation of
the Share Reserve under the Purchase Agreement, as required from time to time;

RESOLVED FURTHER, that each of the officers of Company be, and each of them
hereby is, authorized to instruct the transfer agent to increase the Transfer
Agent Reserve in the incremental amount set forth in the Share Issuance
Resolution, from time to time, to correspond to the Share Reserve; provided,
however, that any decrease in the Transfer Agent Reserve will require the prior
written consent of Investor;

RESOLVED FURTHER, that in the event of any conflict between these resolutions
and the Share Issuance Resolution, these resolutions shall control;

RESOLVED FURTHER, that with respect to each Conversion (as defined in the Note)
under the Note, the reduction in the Outstanding Balance (as defined in the Note
and as the same may increase or decrease pursuant to the terms of the Note) in
an amount equal to the applicable Conversion Amount (as defined in the Note)
being converted into Conversion Shares shall constitute fair and adequate
consideration to Company for the issuance of the applicable Conversion Shares,
regardless of the conversion price used to determine the number of Conversion
Shares deliverable with respect to any Conversion;

RESOLVED FURTHER, that each of the officers of Company be, and each of them
hereby is, authorized to execute and deliver in the name of and on behalf of
Company, each of the Financing Documents and any other related agreements (with
such additions to, modifications to, or deletions from such documents as the
officer approves, such approval to be conclusively evidenced by such execution
and delivery), to conform Company’s minute books and other records to the
matters set forth in these resolutions, and to take all other actions on behalf
of Company as any of them deem necessary, required, or advisable with respect to
the matters set forth in these resolutions;

RESOLVED FURTHER, that the Board hereby determines that all acts and deeds
previously performed by the Board and other officers of Company relating to the
foregoing matters prior to the date of these resolutions are ratified, confirmed
and approved in all respects as the authorized acts and deeds of Company; and

RESOLVED FURTHER, that all prior actions or resolutions of Company’s directors
that are inconsistent with the foregoing are hereby amended, corrected and
restated to the extent required to be consistent herewith.














--------------------------------------------------------------------------------







******************




EXHIBITS ATTACHED TO BOARD RESOLUTIONS:




Exhibit L

PURCHASE AGREEMENT

Exhibit M

NOTE

Exhibit N

COMPANY SECURITY AGREEMENT

Exhibit O

BOATWORKS SECURITY AGREEMENT

Exhibit P

TRANSFER AGENT LETTER

Exhibit Q

SHARE ISSUANCE RESOLUTION

Exhibit R

GUARANTY




[Remainder of page intentionally left blank]














--------------------------------------------------------------------------------










GLOBAL BOATWORKS LLC

MANAGER’S CERTIFICATE




I, ________________, hereby certify that I am the duly elected, qualified and
acting Manager of Global Boatworks LLC, a Florida limited liability company
(“Company”), and I am authorized to execute this Manager’s Certificate (this
“Certificate”) on behalf of Company. This Certificate is delivered in connection
with that certain Securities Purchase Agreement dated August 4, 2016 (the
“Purchase Agreement”), by and among Company, Global Boatworks Holdings, Inc., a
Florida corporation and parent of Company, and Tonaquint, Inc., a Utah
corporation (“Investor”). All capitalized terms used but not defined in this
Certificate shall have the meanings set forth in the Purchase Agreement.

Solely in my capacity as Manager, I certify that attached hereto as Schedule 1
is a true, accurate and complete copy of all of the resolutions adopted by the
Board of Managers of Company (the “Resolutions”) approving and authorizing the
execution, delivery and performance of certain documents related to the Purchase
Agreement to which Company is a party on the date hereof, and the transactions
contemplated thereby. Such Resolutions have not been amended, rescinded or
modified since their adoption and remain in effect as of the date hereof.

IN WITNESS WHEREOF, I have made this Manager’s Certificate effective as of
August 4, 2016.

Global Boatworks LLC










Printed Name: ___________

Title: Manager














--------------------------------------------------------------------------------










Schedule 1




BOARD RESOLUTIONS




[attached]




 

GLOBAL BOATWORKS LLC

RESOLUTIONS ADOPTED BY THE BOARD OF MANAGERS

________________________

Effective August 4, 2016

________________________




APPROVAL OF FINANCING




WHEREAS, the Board of Managers (the “Board”) of Global Boatworks LLC, a Florida
limited liability company (“Company”), has determined that it is in the best
interests of Company to seek financing in the amount of up to $500,000.00 (the
“Financing”) through the issuance and sale to Tonaquint, Inc., a Utah
corporation (“Investor”), of a Secured Convertible Promissory Note as a
co-borrower with Global Boatworks Holdings, Inc., a Florida corporation
(“Holdings”);

WHEREAS, the terms of the Financing are reflected in a Securities Purchase
Agreement substantially in the form attached hereto as Exhibit A (the “Purchase
Agreement”); a Secured Convertible Promissory Note issued by Company and
Holdings to Investor in the original principal amount of $610,000.00,
substantially in the form attached hereto as Exhibit B (the “Note”); a Security
Agreement made by Company in favor of Investor substantially in the form
attached hereto as Exhibit C; a Security Agreement made by Holdings in favor of
Investor substantially in the form attached hereto as Exhibit D; a Guaranty
given by Robert Rowe, the Manager of Company, substantially in the form attached
hereto as Exhibit E; and all other agreements, certificates, instruments and
documents being or to be executed and delivered under or in connection with the
Financing (collectively, the “Financing Documents”); and

WHEREAS, the Board, having received and reviewed the Financing Documents,
believes that it is in the best interests of Company and the stockholders to
approve the Financing and the Financing Documents and authorize the officers of
Company to execute such documents.

NOW, THEREFORE, BE IT:

RESOLVED, that the Financing is hereby approved and determined to be in the best
interests of Company and its members;

RESOLVED FURTHER, that the form, terms and provisions of the Financing Documents
(including all exhibits, schedules and other attachments thereto) are hereby
ratified, confirmed and approved;

RESOLVED FURTHER, that the Note shall be duly and validly issued upon the
issuance and delivery thereof in accordance with the Purchase Agreement;














--------------------------------------------------------------------------------







RESOLVED FURTHER, that each of the officers of Company be, and each of them
hereby is, authorized to execute and deliver in the name of and on behalf of
Company, each of the Transaction Documents and any other related agreements
(with such additions to, modifications to, or deletions from such documents as
the officer approves, such approval to be conclusively evidenced by such
execution and delivery), to conform Company’s minute books and other records to
the matters set forth in these resolutions, and to take all other actions on
behalf of Company as any of them deem necessary, required, or advisable with
respect to the matters set forth in these resolutions;

RESOLVED FURTHER, that the Board hereby determines that all acts and deeds
previously performed by the Board and other officers of Company relating to the
foregoing matters prior to the date of these resolutions are ratified, confirmed
and approved in all respects as the authorized acts and deeds of Company; and

RESOLVED FURTHER, that all prior actions or resolutions of Company’s managers
that are inconsistent with the foregoing are hereby amended, corrected and
restated to the extent required to be consistent herewith.




******************







EXHIBITS ATTACHED TO BOARD RESOLUTIONS:




Exhibit S

PURCHASE AGREEMENT

Exhibit T

NOTE

Exhibit U

COMPANY SECURITY AGREEMENT

Exhibit V

HOLDINGS SECURITY AGREEMENT

Exhibit W

GUARANTY




[Remainder of page intentionally left blank]














--------------------------------------------------------------------------------










SHARE ISSUANCE RESOLUTION

AUTHORIZING THE ISSUANCE OF NEW SHARES OF COMMON STOCK IN




GLOBAL BOATWORKS HOLDINGS, INC.

___________________________

Effective August 4, 2016

___________________________




The undersigned, as a qualified officer of Global Boatworks Holdings, Inc., a
Florida corporation (“Company”), hereby certifies that this Share Issuance
Resolution is authorized by and consistent with the resolutions of Company’s
board of directors (“Board Resolutions”) regarding (i) that certain Secured
Convertible Promissory Note in the face amount of $610,000.00 with an original
issuance date of August 4, 2016 (the “Note”), made by Company and an affiliate
of Company in favor of Tonaquint, Inc., a Utah corporation, its successors
and/or assigns (“Investor”), and (ii) the issuance of 100,000 shares of
Company’s Common Stock (as defined below) (the “Origination Shares”) to
Investor, pursuant to that certain Securities Purchase Agreement dated August 4,
2016, by and between Company and Investor (the “Purchase Agreement”).

RESOLVED, that Globex Transfer, LLC, as transfer agent (including any successor
transfer agent, the “Transfer Agent”) of shares of Company’s common stock,
$0.0001 par value per share (“Common Stock”), is authorized to rely upon a
Conversion Notice substantially in the form of Exhibit A attached hereto,
whether an original or a copy (the “Conversion Notice”), without any further
inquiry, to be delivered to the Transfer Agent from time to time either by
Company or Investor.

RESOLVED FURTHER, that the Transfer Agent is authorized to issue the number of:

(i)

“Conversion Shares” (representing shares of Common Stock) set forth in each
Conversion Notice delivered to the Transfer Agent, and

(ii)

all additional shares of Common Stock Company may subsequently instruct the
Transfer Agent to issue in connection with any of the foregoing or otherwise
under the Note,

with such shares to be issued in the name of Investor, or its successors,
transferees, or designees, free of any restricted securities legend, as
permitted by the Note.

RESOLVED FURTHER, that the Transfer Agent is authorized and directed to
immediately issue 100,000 shares of Common Stock to Investor as Origination
Shares.

RESOLVED FURTHER, that consistent with the terms of the Purchase Agreement, the
Transfer Agent is authorized and directed to immediately create a transfer agent
share reserve equal to 7,600,000 shares of Company’s Common Stock for the
benefit of Investor (the “Transfer Agent Reserve”); provided that the Transfer
Agent Reserve may increase in increments of 500,000 shares from time to time by
written instructions provided to the Transfer Agent by Company or Investor as
required by the Purchase Agreement and as contemplated by the Board Resolutions.

RESOLVED FURTHER, that Investor and the Transfer Agent may rely upon the more
general approvals and authorizations set forth in the Board Resolutions, and the
Transfer Agent is hereby authorized and directed to take those further actions
approved under the Board Resolutions.














--------------------------------------------------------------------------------







RESOLVED FURTHER, that Investor must consent in writing to any reduction of the
Transfer Agent Reserve; provided, however, that upon full conversion and/or full
repayment of the Note, the Transfer Agent Reserve will terminate thirty (30)
days thereafter.

RESOLVED FURTHER, that Company shall indemnify the Transfer Agent and its
employees against any and all loss, liability, damage, claim or expenses
incurred by or asserted against the Transfer Agent arising from any action taken
by the Transfer Agent in reliance upon this Share Issuance Resolution.

Nothing in this Share Issuance Resolution shall limit or restrict those
resolutions and authorizations set forth in the Board Resolutions, including
without limitation, the calculation from time to time of the Share Reserve (as
defined in the Purchase Agreement).

The undersigned officer of Company hereby certifies that this is a true copy of
Company’s Share Issuance Resolution, effective as of the date set forth below,
and that said resolution has not been in any way rescinded, annulled, or
revoked, but the same is still in full force and effect.










Officer’s Signature

Date







Printed Name and Title







EXHIBITS ATTACHED TO SHARE ISSUANCE RESOLUTION:




Exhibit A

Conversion Notice















